EXHIBIT 10.5
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is hereby made and entered
into as of July 31, 2020 (the “Effective Date”) by and among PCC TALLAHASSEE,
LLC, a Delaware limited liability company (“Tallahassee Seller”), PCC ORLANDO,
LLC, a Delaware limited liability company (“Orlando Seller”), PCC COLLEGE
STATION, LLC, a Delaware limited liability company (“College Station Seller”),
PCC LUBBOCK, LLC, a Delaware limited liability company (“Lubbock Seller”), PCC
WACO, LLC, a Delaware limited liability company (“Waco Seller”), PCC TEMPE, LLC,
a Delaware limited liability company (“Tempe Seller”), HAVEN CAMPUS
COMMUNITIES-KENNESAW, LLC, a Delaware limited liability company (“Kennesaw
Seller”), and HAVEN CAMPUS COMMUNITIES-CHARLOTTE, LLC, a Georgia limited
liability company (“Charlotte Seller”, and together with Tallahassee Seller,
Orlando Seller, College Station Seller, Lubbock Seller, Waco Seller, Tempe
Seller and Kennesaw Seller, jointly and severally, “Seller”), and TPG REAL
ESTATE PARTNERS INVESTMENTS, LLC, a Delaware limited liability company
(“Purchaser”).
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
1.
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property:
(a)    That certain tract of land (the “Tallahassee Land”) located at 800 Basin
Street, Tallahassee,     Florida 32304, being more particularly described on
Exhibit “A-1” attached hereto and made a     part hereof.
(b)    That certain tract of land (the “Orlando Land”) located at 11037 Retreat
Avenue, Orlando, Florida     32817, being more particularly described on
Exhibit “A-2” attached hereto and made a part hereof.
(c)    That certain tract of land (the “College Station Land”) located at 301
Church Avenue, College     Station, Texas 77840, being more particularly
described on Exhibit “A-4” attached hereto and     made a part hereof.
(d)    That certain tract of land (the “Lubbock Land”) located at 707 Avenue T,
Lubbock, Texas 79401,     being more particularly described on Exhibit “A-5”
attached hereto and made a part hereof.
(e)    That certain tract of land (the “Waco Land”) located at 2255 South
University Parks Drive, Waco,     Texas 76706, being more particularly described
on Exhibit “A-3” attached hereto and made a part     hereof.
(f)    That certain tract of land (the “Tempe Land”) located at 1949 E.
University Drive, Tempe, Arizona     85281, being more particularly described on
Exhibit “A-6” attached hereto and made a part hereof.



--------------------------------------------------------------------------------



(g)    That certain tract of land (the “Kennesaw Land”) located at 3044 Hidden
Forest Court, Marietta,     Georgia 30066, being more particularly described on
Exhibit “A-7” attached hereto and made a     part hereof.
(h)    That certain tract of land (the “Charlotte Land”) located at 9200
University City Boulevard,     Charlotte, North Carolina 28213, being more
particularly described on Exhibit “A-8” attached     hereto and made a part
hereof (the Tallahassee Land, the Orlando Land, the College Station Land,
    Lubbock Land, the Waco Land, the Tempe Land, the Kennesaw Land and the
Charlotte Land are     herein collectively called the “Land”).
(i)    Easements. All easements and privileges, if any, benefiting the Land or
the Improvements (as     defined in Section 1.1(k) of this Agreement) (the
“Easements”).
(j)    Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any     right, title and interest of Seller in and to (i) any
land lying in the bed of any street, road or access     way, opened or proposed,
in front of, at a side of or adjoining the Real Property, and (ii) mineral
    rights (the “Rights and Appurtenances”).
(k)    Improvements. All structures, improvements, fixtures, and other items
that constitute real property     located on the Land (the “Improvements”).
(l)    Warranties. All assignable guaranties, warranties and indemnifications
received from suppliers,     contractors, materialmen or subcontractors arising
out of, or in connection with, the operation,     ownership, management,
installation, construction or maintenance of the Improvements or     Property,
if any (collectively, “Warranties”), including, without limitation, the
warranties     described on Exhibit “M” attached hereto.
(m)    Permits. All certificates, permits, licenses, authorizations,
entitlements, development rights and     approvals relating or pertaining to the
Real Property and Tangible Personal Property (as hereinafter     defined)
(collectively, the “Permits”).
(n)    Plans and Studies. All site plans, surveys, soil and substrata studies,
architectural drawings, plans     and specifications, engineering plans and
studies, floor plans, landscape plans, and other plans, if     any, that relate
to the Real Property or the Tangible Personal Property (the “Plans and
Studies”).
(o)    Leases. Seller’s interest as landlord under all leases, licenses or
occupancy agreements     (collectively, the “Leases”) now or hereafter affecting
the Property, including any guaranties     thereof), together with any and all
refundable tenant security deposits, pet deposits or other deposits
    (collectively, the “Deposits”) held by Seller, and any prepaid rent
attributable to periods after the     Closing Date (as hereinafter defined).
(p)    Tangible Personal Property. All appliances, fixtures, equipment,
machinery, furniture, carpet,     drapes, appliances, building supplies,
inventory, tools and supplies and other personal property, if     any, owned by
Seller and located on or about the Land and the Improvements (the “Tangible
    Personal Property”), including, without limitation, those items of personal
property set forth on     Exhibit “I” attached hereto.
(q)    Contracts. Seller’s interest (to the extent the same is assignable) under
the Contracts (as defined in     Section 4.1.2 of this Agreement) to which
Seller is a party, if any.
(r)    Intangible Property. All intangible property (the “Intangible Property”),
if any, owned by Seller     and pertaining to the Land, the Improvements, or the
Tangible Personal Property, including,     without limitation, any telephone
numbers, marketing materials, the right to use the name of the     Property
(including, without limitation, “NxNW, Knightshade, SoL, The Bloc, The
Tradition, Ursa,     
2

--------------------------------------------------------------------------------



Stadium Village and Rush”), any trademarks, logos, any trade or business name(s)
for the Land, Improvements and/or Tangible Personal Property, all resident and
tenant files for current residents and tenants as of the Closing Date, all
telephone numbers for the Improvements, domain names and uniform resource
locators (URLs) used in connection with the Property (including, without
limitation,
https://livesolasu.com;https://nxnwlife.com;https://knightshadeorlando.com;https://livethebloc.com;https://traditiontx.com;https://ursawaco.com;
https://rushcharlotte.com; https://stadiumvillageksu.com) and any information
contained therein, all social media accounts associated with the Property, and
any electronic or digital copies and files of the foregoing, in each case,
whether created by Seller or on Seller’s behalf, and all licenses, permits and
certificates of occupancy for the Land, Improvements and Tangible Personal
Property.
The Land, the Easements, the Rights and Appurtenances, the Improvements, the
Warranties, the Leases the Tangible Personal Property, the Permits, the Plans
and Studies, the Contracts and the Intangible Property are sometimes
collectively referred to herein as the “Property.” All Property being sold by
Tempe Seller is referred to as the “Tempe Property”, all Property being sold by
Kennesaw Seller is referred to as the “Kennesaw Property,” all Property being
sold by Tallahassee Seller is referred to as the “Tallahassee Property”, all
Property being sold by Orlando Seller is referred to as the “Orlando Property”,
all Property being sold by Lubbock Seller is referred to as the “Lubbock
Property”, all Property being sold by College Station Seller is referred to as
the “College Station Property”, all Property being sold by Charlotte Seller is
referred to as the “Charlotte Property”, and all Property being sold by Waco
Seller is referred to as the “Waco Property”
1.2    Excluded Property. The following items shall be and hereby are excluded
from the Property to be conveyed and/or transferred hereunder:
        (a)    Insurance Policies and Proceeds. Seller’s interest under any and
all insurance policies held by or on behalf of Seller, and proceeds payable
thereunder, except as may be expressly set forth in Section 7.2 below.
        (b)    Management Software. Seller’s management software program;
provided, however, that Seller shall provide to Purchaser on or before the
Closing Date a download of the information set forth in Exhibit “BB”, to the
extent contained within such software program, and an executed and completed
copy of the form attached hereto as Exhibit “BB” for each Property or such other
forms required by Entrata to complete inter-customer data migration.
, provided that financial information regarding the ownership, operation,
management and maintenance of the Property, including the Rent Roll (as
hereinafter defined), shall be included in the Property.
        (c)    Utility Deposits. All utility and other similar deposits of
Seller relating to the Property, but not including the Deposits.
        (d)    Rebates. All rebates, credits, refunds and/or reimbursements that
at any time on or prior to the Closing Date are paid or payable in respect of
the ownership and/or operation of the Property, provided that any rebates,
credits, refunds and/or reimbursements received as a result of any Contracts,
agreements or arrangements entered into after the Effective Date shall be
included in the Property.
2.
PURCHASE PRICE
2.1    Purchase Price. (a) The purchase price (the “Purchase Price”) for the
Property shall be [FOUR HUNDRED SEVENTY EIGHT MILLION SEVEN HUNDRED TWENTY ONE
THOUSAND EIGHT HUNDRED FIFTY AND 00/100 DOLLARS ($478,721,850.00)]. The
allocated Purchase Price for each
3

--------------------------------------------------------------------------------



Property (the “Allocated Purchase Price”) as determined by Purchaser is set
forth on Exhibit “N” attached hereto. For clarification, the Allocated Purchase
Price shall be an allocation of the Purchase Price for each Property and not an
allocation of the Purchase Price for each Property to the various components of
such Property (for instance, the allocation between Land, Improvements and the
Tangible Personal Property associated with such Property). The parties shall use
good faith efforts to agree upon an allocation of the Allocated Purchase Price
for each Property between the Land, the Improvements and the Tangible Personal
Property for such Property prior to the Closing Date; provided, however, that
that allocations amongst the Land, the Improvements and the Tangible Personal
Property for each Property shall not be a condition to Closing, and if the
parties fail to agree upon such allocations then each party may separately
determine such allocations.
    (b)    A portion of the Allocated Purchase Price for the Tempe Property, the
Orlando Property and the Kennesaw Property (each a “Loan Assumption Property”)
shall be paid, respectively, by Purchaser’s assumption of the Tempe Loan (as
hereinafter defined) (the “Tempe Loan Assumption”), Purchaser’s assumption of
the Orlando Loan (as hereinafter defined) (the “Orlando Loan Assumption”), and
Purchaser’s assumption of the Kennesaw Loan (as hereinafter defined) (the
“Kennesaw Loan Assumption”; and, together with the Tempe Loan Assumption and the
Orlando Loan Assumption, collectively, the “Loan Assumptions”), in each case in
an amount equal to the outstanding principal balance of the applicable assumed
Loan (as hereinafter defined) (the “Loan Balance”), which Loan Balance shall be
determined by Federal Home Loan Mortgage Corporation (together with its
successors and assigns, “Freddie”) with respect to the Tempe Loan and the
Kennesaw Loan, and by Fannie Mae (“Fannie Mae”; and, together with Freddie,
collectively, “Lender”), with respect to the Orlando Loan, on or before the Loan
Assumption Approval Deadline (as hereinafter defined). Purchaser shall, in
accordance with this Section 2.1, use commercially reasonable efforts to (and,
as between Purchaser and Seller, shall be primarily responsible to) cause Lender
to provide Lender’s written consent to the assumption of each Loan by Purchaser
under the terms and conditions expressed in the documents evidencing and
securing such Loan as of the Effective Date (the “Loan Documents”), which terms
and conditions must be satisfactory to Purchaser in all respects (such written
consent of Lender and agreement by Purchaser and each Lender as to the forms of
the loan assumption documents, with respect to each of the Loan Assumptions, a
“Loan Assumption Approval”); provided, however, that Seller shall take any and
all actions as reasonably requested by Purchaser and as required under the
applicable Loan Documents or otherwise as requested by the respective Lender or
servicer of each Loan to initiate, commence or process the Loan Assumptions, and
shall submit formal requests for the Tempe Loan Assumption, the Orlando Loan
Assumption and the Kennesaw Loan Assumption (each such request, a “Loan
Assumption Request”) to the applicable Lender (such formal request being in the
form of an electronic mail message) no later than the business day immediately
following the expiration of the Inspection Period, unless Purchaser has
previously terminated this Agreement under the terms of Section 4.1.1 hereof,
and Seller shall provide to Purchaser a copy of each Loan Assumption Request on
the date of such submission. Provided that Seller has timely submitted each Loan
Assumption Request and has provided Purchaser with all information, to the
extent in Seller’s possession and control, required by Purchaser to submit a
complete application package to Lender, Purchaser shall submit a complete
application package to Lender for each Loan Assumption not later than ten (10)
business days after the date Seller timely submits each Loan Assumption Request
(the date Purchaser submits such application package to Lender for each Loan
Assumption is hereby referred to, with respect to such Loan Assumption, as the
“Submission Date”). Seller shall cooperate with Purchaser in connection with
providing the necessary information, materials and reports as required by Lender
or the servicer of each Loan in connection with submission of the application
package and in connection with Purchaser’s efforts to obtain each Loan
Assumption Approval. Subject to Seller’s satisfaction of its material
obligations as set forth in this Section 2.1, Purchaser shall diligently,
continuously and in good faith pursue each Loan Assumption Approval and shall
use commercially reasonable efforts in taking such actions as reasonably
required by each Lender in connection with the Loan Assumptions. Purchaser shall
provide Seller with copies of its material written correspondence in respect of
the Loan Assumptions with the representatives of each Lender and the application
packages therefor (redacting or omitting any confidential or proprietary
information pertaining to Purchaser and/or its principals or affiliates) and
shall keep Seller
4

--------------------------------------------------------------------------------



reasonably informed as to Purchaser’s progress in satisfying any conditions to
the Loan Assumptions. Seller shall provide to Purchaser copies of any
correspondence received from Lender or the servicer of each Loan related to the
Loan Assumptions and the Loan Assumption Approval.
    (c)    Each party to this Agreement shall cooperate with the other, as
reasonably requested by such party, to obtain each Loan Assumption Approval.
Purchaser shall pay any and all of the fees, charges or costs in connection with
the Loan Assumptions, including, without limitation, the assumption or transfer
fees to be paid to Lender at Closing and any of Purchaser’s attorneys’ or
administrative fees; provided however, in no event will Purchaser be responsible
for any attorneys’ fees or overhead costs incurred by Seller in connection with
the Loan Assumptions or any Loan Assumption Approval. Purchaser recognizes that
such fees and expenses paid by Purchaser will not be subject to reimbursement by
Seller except pursuant to the expense reimbursement provisions of this
Agreement, including, without limitation, Section 8.1. Purchaser, at Purchaser’s
sole expense, shall use commercially reasonable efforts to obtain and cause the
Title Company to deliver to the Lender any endorsement to the Lender’s title
insurance policy or a new title insurance policy, all in such form as the Lender
may reasonably require. If Lender does not provide all Loan Assumption Approvals
on or before 5:00 p.m. in Atlanta, Georgia on the date that is forty five (45)
days after the expiration of the Inspection Period (the “Loan Assumption
Approval Deadline”, with the period of time commencing on the Submission Date
and ending on the Loan Assumption Approval Deadline being referred to as the
“Loan Assumption Approval Period”), then (i) if Purchaser is actively and in
good faith pursuing the Loan Assumption Approvals, Purchaser shall have the
right to extend the Loan Assumption Approval Deadline until 5:00 p.m. in
Atlanta, Georgia up to the date that is ninety (90) days after the expiration of
the Inspection Period by delivering written notice of such extension to Seller
prior to the initial Loan Assumption Approval Deadline (and the Loan Assumption
Approval Period shall be extended accordingly upon such extension of the Loan
Assumption Approval Deadline), or (ii) Purchaser may terminate this Agreement
with respect to the agreement of Seller to sell and the agreement of Purchaser
to purchase any Loan Assumption Property for which Loan Assumption Approval has
not been obtained, in which event a percentage of the Earnest Money equal to the
quotient (expressed as a percentage) of the Allocated Purchase Price of such
terminated Loan Assumption Property divided by the total Purchase Price, shall
be promptly refunded to Purchaser and the parties hereto shall be relieved of
all further obligations hereunder with respect to such Loan Assumption Property,
except for those obligations which expressly survive termination of this
Agreement, and the Purchase Price shall be reduced by the Allocated Purchase
Price for such Loan Assumption Property set forth on Exhibit “N” attached hereto
on the Effective Date. In the event that Purchaser extends the Loan Assumption
Approval Deadline in accordance with this Section 2.1(c) and does not receive
the Loan Assumption Approval by the end of the extended Loan Assumption Approval
Period, this Agreement shall terminate with respect to the agreement of Seller
to sell and the agreement of Purchaser to purchase any Loan Assumption Property
for which Loan Assumption Approval has not been obtained, in which event a
percentage of the Earnest Money equal to the quotient (expressed as a
percentage) of the Allocated Purchase Price of such terminated Loan Assumption
Property divided by the total Purchase Price shall be promptly disbursed to
Purchaser and the parties hereto shall be relieved of all further obligations
hereunder with respect to such Loan Assumption Property, except for those
obligations which expressly survive termination of this Agreement, and the
Purchase Price shall be reduced by the Allocated Purchase Price for such Loan
Assumption Property set forth on Exhibit “N” attached hereto on the Effective
Date. If two or more Loan Assumption Approvals have not been obtained, Seller
may terminate the Agreement in its entirety, the Earnest Money shall be returned
to Purchaser, Seller shall reimburse Purchaser for all actually incurred Pursuit
Costs (as hereinafter defined) in an amount not to exceed $2,000,000 and
Purchaser and Seller shall have no further rights or obligations under this
Agreement except for the Surviving Obligations. Notwithstanding any provision to
the contrary in this Agreement, the Loan Assumptions and the agreements,
instruments and documents evidencing the same (i) shall in all events be
satisfactory to Seller (to the extent Seller is a party to such agreement,
instrument or document) and Purchaser in their reasonable opinion (subject to
the conditions set forth in this sentence), (ii) may contain modifications to
the Loan Documents reasonably required by the Purchaser, including but not
limited to revisions required to reflect the structure of Purchaser and its
constituent entities, including standard transfer provisions related thereto,
but Purchaser may not propose modifications to material economic terms of the
Loan, (iii) shall provide for the consent, approval and agreement of Lender to
the conveyance of the applicable Loan Assumption Property by Seller to Purchaser
and the release of Seller
5

--------------------------------------------------------------------------------



from all obligations under the Loan and the Loan Documents first arising and
accruing on and after the Closing Date, except for those obligations set forth
in the Loan Documents which expressly survive the payoff or assignment of the
Loan by Seller; provided, for the avoidance of doubt, that Lender shall not be
required to release Seller or any guarantor from any liability arising or
accruing prior to the Closing Date, (iv) shall include a representation by the
applicable Seller that, to Seller’s knowledge, no default or event of default
exists on the part of any borrower or guarantor under the Loan Documents and (v)
shall provide the outstanding principal balance under the Loan and the amount of
all reserves under the Loan. For all purposes hereunder, the “Loan” shall mean,
individually or collectively, as the context requires: (i) that certain Freddie
Mac Loan Number 502997400 to Tempe Seller in the original principal amount of
$36,243,000.00 (the “Tempe Loan”), as evidenced by that certain Multifamily Note
dated as of October 31, 2018, in the original principal amount of
$36,243,000.00, made by Tempe Seller to the order of KeyBank National
Association (“Original Tempe Lender”), as assigned by Original Tempe Lender to
Lender, and secured by that certain Multifamily Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing dated October 31, 2018, executed by
Tempe Seller in favor of Original Tempe Lender; (ii) that certain loan to
Orlando Student Housing DST, a Delaware statutory trust (“Original Borrower”) in
the original principal amount of $47,125,000.00 (the “Orlando Loan”), as
evidenced by that certain Multifamily Note dated as of August 13, 2015, in the
original principal amount of $47,125,000.00, made by Original Borrower to the
order of PNC Bank, National Association (“Original Orlando Lender”), as assigned
by Original Orlando Lender to Fannie Mae, and secured by that certain
Consolidated, Amended and Restated Multifamily Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated as of August 13, 2015,
executed by Original Borrower in favor of Original Orlando Lender, all as
assigned to and assumed by Orlando Seller pursuant to that certain Assumption
and Release Agreement dated as of May 31, 2018 by and among Original Borrower,
Orlando Seller and Fannie Mae, and (iii) that certain Freddie Mac Loan Number
933006888 to Kennesaw Seller in the original principal amount of $47,000,000.00
(the “Kennesaw Loan”), as evidenced by that certain Multifamily Note dated as of
October 27, 2017, in the original principal amount of $47,000,000.00, made by
Kennesaw Seller to the order of Prudential Affordable Mortgage Company, LLC
(“Original Kennesaw Lender”), as assigned by Original Kennesaw Lender to Lender,
and secured by that certain Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement dated October 26, 2017, executed by Tempe Seller in favor
of Original Kennesaw Lender. The parties acknowledge that a Loan Assumption
Approval may or may not be granted by Lender with respect to any combination of
the Tempe Loan, the Orlando Loan and the Kennesaw Loan, and therefore agree that
the above provisions regarding the Loan Assumption Approval shall be applied
independently to the obligations of the parties hereunder with respect to the
Tempe Property, the Orlando Property and the Kennesaw Property.    
(d)    The balance of the Purchase Price, after giving credit to Purchaser for
the Loan Balance and giving credit to Seller for the amounts of all reserves
held pursuant to the terms of the Loan, that are not returned by Lender to
Seller at Closing with respect to the Allocated Purchase Price for the Tempe
Property and the Kennesaw Property, and after calculating the adjustments and
prorations as set forth in this Agreement and crediting the Earnest Money paid
hereunder, shall be paid by Purchaser to Seller at the Closing (as defined in
Section 6.1 below) by wire transfer of immediately available funds to the Escrow
Agent (as hereinafter defined) on the Closing Date (as hereinafter defined) in
accordance with wire transfer instructions to be provided by the Escrow Agent.
Seller hereby confirms that no reserves are held pursuant to the terms of the
Orlando Loan.
3.
EARNEST MONEY
3.1    Earnest Money. Purchaser shall deliver to First American Title Insurance
Company (“Escrow Agent” and Title Company”), as such Escrow Agent or Title
Company may be replaced pursuant to the definition of Blocking Event contained
herein, no later than two (2) business days after the Effective Date, an earnest
money deposit (the “Earnest Money”) in the amount of TEN MILLION AND 00/100
DOLLARS ($10,000,000.00). After the expiration of the Inspection Period, the
Earnest Money shall be non-refundable in all events except as set forth herein,
including, without limitation, the failure to satisfy the Financing Contingency
pursuant to Section 9.22 hereof. In the event the sale of the Property is
6

--------------------------------------------------------------------------------



consummated under this Agreement, the Earnest Money shall be paid to Seller and
applied as a credit against the Purchase Price at Closing.
3.2    Escrow Agent Provisions. The Escrow Agent joins in the execution of this
Agreement solely for acknowledging and agreeing to the provisions of this
Section 3.2. The duties of the Escrow Agent shall be as follows:


    (a)    During the term of this Agreement and upon any termination hereof in
accordance with this Agreement, the Escrow Agent the Escrow Agent shall hold and
disburse the Earnest Money in accordance with the terms and provisions of this
Agreement.


        (b)    The Earnest Money shall at all times be refundable to Purchaser
unless and until Purchaser delivers an Approval Notice to Seller pursuant to
Section 4.1.1 hereof. Following Purchaser’s delivery of an Approval Notice, the
Earnest Money shall not be refundable to Purchaser, except as provided in this
Agreement. The Escrow Agent shall otherwise pay the Earnest Money in accordance
with the joint written instructions of Seller and Purchaser in any of the
following events: (i) if this Agreement is not terminated by one of the parties
as permitted hereunder but is terminated by the mutual written agreement of
Seller and Purchaser, or (ii) if the Escrow Agent shall be unable to determine
at any time to whom the Earnest Money should be paid, or (iii) if a dispute
shall develop between Seller and Purchaser concerning to whom the Earnest Money
should be paid. If such written instructions shall not be received by the Escrow
Agent within ten (l0) days after the Escrow Agent has served a written request
for instructions upon Seller and Purchaser, then the Escrow Agent shall have the
right to pay the Earnest Money into any court of competent jurisdiction and
interplead Seller and Purchaser in respect thereof, and thereupon the Escrow
Agent shall be discharged of any further obligations relating to this Agreement.

        (c)    If costs or expenses are incurred by the Escrow Agent in its
capacity as Escrow Agent because of litigation or a dispute between the Seller
and Purchaser arising out of the holding of the Earnest Money in escrow, Seller
and Purchaser shall each pay the Escrow Agent one-half of such reasonable
out-of-pocket costs and expenses. Except for such out-of-pocket costs or
expenses, no fee or charge shall be due or payable to the Escrow Agent for its
services as escrow holder only.


        (d)    By joining herein, the Escrow Agent undertakes only to perform
the duties and obligations imposed upon the Escrow Agent under the terms of this
Agreement and expressly does not undertake to perform any of the other
covenants, terms and provisions incumbent upon the Seller and the Purchaser
hereunder.


        (e)    Purchaser and Seller hereby agree and acknowledge that the Escrow
Agent assumes no liability in connection herewith except for gross negligence or
willful misconduct; that the Escrow Agent shall never be responsible in its
capacity as Escrow Agent for the validity, correctness or genuineness of any
document or notice referred to under this Agreement; and that in the event of
any dispute under this Agreement, the Escrow Agent may seek advice from its own
counsel and shall be fully protected in any action taken by it in good faith in
accordance with the opinion of its counsel.


        (f)    All investments by the Escrow Agent will be made in the regular
course of business. To be entitled to same day investment (assuming good funds
are provided), the Earnest Money must be received by noon; otherwise, such funds
will be deemed deposited on the next business day. All investments shall be
subject to the rules, regulations, policies and procedures of the bank
depository in which such monies are deposited.


7

--------------------------------------------------------------------------------



        (g)    The Earnest Money may be processed for collection in the normal
course of business by the Escrow Agent, which may commingle funds received by it
with escrow funds of others in its regular escrow account held at the bank
depository in which the Escrow Agent maintains its regular escrow account (the
“Depository”). The Escrow Agent shall not be accountable for any incidental
benefit which may be attributable to the funds so deposited. The Escrow Agent
shall not be liable for any loss caused by the failure, suspension, bankruptcy
or dissolution of the Depository. Seller and Purchaser acknowledge that they are
aware that the Federal Deposit Insurance Corporation’s coverages apply to a
maximum amount of $250,000.00 per depositor.


        (h)    Escrow Agent shall not be liable for loss or damage resulting
from:


            (i)    any good faith act or forbearance of the Escrow Agent;


            (ii)    any default, error, action or omission of any party, other
than
the Escrow Agent’s gross negligence or willful misconduct;


            (iii)    the expiration of any time limit or other delay which is
not
solely caused by Escrow Agent’s gross negligence or willful misconduct, and
in no event where such time limit is not disclosed in writing to the Escrow
Agen;


            (iv)    the lack of authenticity of any writing delivered to the
Escrow
Agent or of any signature thereto, or the lack of authority of
the signatory to sign such writing;
    
            (v)    Escrow Agent’s compliance with all attachments, writs,
orders, judgments, or other legal process issued out of any
court;


            (vi)    Escrow Agent’s assertion or failure to assert any cause of
action or defense in any judicial or administrative proceedings;
or;                         


            (vii)    any loss or damage which arises after the Earnest Money has
been disbursed in accordance with the terms of this
Agreem                        .


        (i)    Escrow Agent shall be fully indemnified by the parties hereto for
all the Escrow Agent’s expenses, costs, and reasonable out-of-pocket attorney’s
fees actually incurred relating to any interpleader action which the Escrow
Agent may file to resolve any dispute as to the Earnest Money, or which may be
filed against the Escrow Agent.


        (j)    If the Escrow Agent is made a party to any judicial, non-judicial
or administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or gross negligence of the Escrow
Agent in performing its duties hereunder, the party/parties whose alleged acts
are held or found to be the cause of such proceedings shall indemnify, save and
hold the Escrow Agent harmless from said expenses, costs and reasonable
attorneys’ fees so incurred.


8

--------------------------------------------------------------------------------



3.3    Independent Consideration. Notwithstanding anything to the contrary in
this Agreement, in the event any provision hereof allows for the return of the
Earnest Money to Purchaser, such amount shall be returned to Purchaser less One
Hundred and No/100 Dollars ($100.00), which shall be paid to Seller as
independent consideration for entering into this Agreement and shall not be
refundable in all events. In addition, Seller acknowledges that Purchaser, in
evaluating the Property and performing its due diligence investigation of the
Property, will devote internal resources and incur expenses, and that such
efforts and expenses of Purchaser also constitute good, valuable and sufficient
consideration for this Agreement.


4.
CONDITIONS TO CLOSING
4.1    Inspection Period; Contracts; Title; Survey.
4.1.1 Inspection Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. (in Atlanta, Georgia) on July 31, 2020 (the “Inspection
Period”), Purchaser shall have the right to terminate this Agreement, for any or
no reason, by written notice to Seller (a “Termination Notice”) delivered before
expiration of the Inspection Period or in the event Purchaser fails to deliver
written notice to Seller electing to proceed with the transaction contemplated
in this Agreement (an “Approval Notice”) on or prior to the expiration of the
Inspection Period, which Approval Notice may be sent via e-mail. Upon delivery
of a Termination Notice to Seller or the failure by Purchaser to deliver an
Approval Notice to Seller prior to the expiration of the Inspection Period, this
Agreement shall terminate, whereupon the Earnest Money shall be returned to
Purchaser without any further action from Seller and this Agreement shall be of
no further force or effect with Purchaser and Seller having no further rights,
obligation or liability hereunder except for such obligations hereunder which by
their terms expressly survive the termination of this Agreement (the “Surviving
Obligations”). In the event Purchaser delivers an Approval Notice on or before
the expiration of the Inspection Period, then the transaction contemplated by
this Agreement shall proceed and the Earnest Money shall be non-refundable in
all events except as expressly set forth herein, including, without limitation
in the event of Seller’s default, the failure of any closing conditions set
forth herein or the failure of the Financing Contingency to be satisfied
pursuant to Section 9.20 hereof.
4.1.2 Contracts. Attached hereto as Exhibit “J” and incorporated herein is a
list of all service contracts, equipment leases and maintenance contracts
currently affecting the Property (collectively, the “Contracts”). Purchaser
agrees to assume all of the Contracts at Closing which are not Rejected
Contracts (as hereinafter defined), and Purchaser shall notify Seller in writing
prior to the expiration of the Inspection Period in the event Purchaser desires
to have any of the Contracts canceled by Seller at Closing (the “Rejected
Contracts”). Seller hereby agrees to send cancellation notices with respect to
the Rejected Contracts not later than Closing so long as the Rejected Contracts,
by their terms, are terminable upon thirty (30) days or less notice without
payment of a fee or penalty; failing which, Purchaser shall be obligated to
assume such Rejected Contracts at Closing.


4.1.3 Title Commitment.
(a) Seller shall convey good and marketable indefeasible fee simple title to the
Property to Purchaser at Closing, subject only to the Permitted Encumbrances (as
defined below). During the Inspection Period, Purchaser shall request and obtain
from Title Company a commitment for an ALTA extended Owner's Policy of Title
Insurance issued by Title Company for each Property (each, a “Title Commitment”
and collectively the “Title Commitments”), insuring good and marketable
indefeasible fee simple title to the Land, together with copies of all
exceptions listed therein. Purchaser shall have until 5:00 pm ET on August 3,
2020 to deliver to Seller written notice of Purchaser’s objections to title and
9

--------------------------------------------------------------------------------



zoning (the “Title Objection Letter”). Prior to, or concurrently with, notifying
Seller of any objections to title, Purchaser shall endeavor in good faith to
cause the Title Company to modify and update the Title Commitment to reflect its
requested corrections and revisions. Seller shall have the right, but not the
obligation, to Remove Purchaser’s objections to title; subject, however, to
Seller’s obligation to Remove all Required Clearance Exceptions (as hereinafter
defined) by Closing, whether or not Purchaser objects thereto. Seller shall
notify Purchaser in writing on or before 5:00 pm ET on August 5, 2020 concerning
which title or zoning objections, if any, Seller has agreed to cure (the “Seller
Title Election Deadline”). Seller’s failure on or before the Seller Election
Deadline to notify Purchaser of which objections it elects to Remove shall be
deemed to be an election by Seller to cure none of Purchaser’s objections,
subject to Seller’s mandatory obligation to remove all Required Clearance
Exceptions. In the event that Seller does not undertake to cure all of the
objections in the Title Objection Letter to Purchaser’s satisfaction (or does
not respond to the Title Objection Letter by the Seller Title Election
Deadline), then Purchaser shall have until 5:00 pm ET on August 7, 2020 to
either (i) waive any such title or zoning objection in writing and proceed to
Closing (in which event such waived title or zoning objection shall be deemed to
be Permitted Encumbrance), or (ii) terminate this Agreement, in which event the
Earnest Money shall be promptly returned to Purchaser upon written notice to
Seller and Escrow Agent, and neither party shall have any further obligation
hereunder except for the Surviving Obligations. The term “Permitted
Encumbrances” as used herein includes: (i) all exceptions and other title
matters shown on the Title Commitment (as the same may be revised by the Title
Company pursuant to the process set forth in this Section 4.1.3(a) above and
pursuant to any subsequent updates thereof pursuant to Section 4.1.3(b) below,
but expressly excluding any title matters that Seller is obligated to remove
pursuant to the provisions of this Agreement or that Seller agrees to remove as
part of the process described in this Section 4.1.3(a); (ii) the rights and
interests of parties claiming under the Leases, as tenants only; and (iii) liens
to secure taxes and assessments not yet due and payable; provided that Permitted
Encumbrances shall not include any Required Clearance Exceptions or other
matters that Seller has either agreed to Remove or is obligated to Remove as
provided in this Section 4.1.3(a).
(b)    In the event that any update to the Title Commitment indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which are not shown in the initial Title Commitment
and that are unacceptable to Purchaser, in its sole discretion, Purchaser shall
within three (3) business days after receipt of any such update to the Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Notwithstanding anything to
the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by Removing any Required
Clearance Exceptions. For purposes of this Agreement, “Required Clearance
Exceptions” means (i) any Unacceptable Encumbrances that arise as a result of
Seller’s intentional acts or omissions, (ii) any mortgages, deeds of trust or
deeds to secure debt that appear on the Title Commitment, other than any such
documents related to the Loan Assumptions (the “Mortgages”), (iii) all
mechanics, judgment, tax and other monetary liens and encumbrances of liquidated
amounts (excluding, however, current, non-delinquent taxes and assessments)
affecting the Property which were voluntarily or involuntarily caused or created
by, through or under Seller or its affiliates, agents, employees contractors or
representatives (collectively, the “Monetary Liens”), (iv) liens or encumbrances
other than Mortgages and Monetary Liens created by Seller or its agents or
affiliates after the date of this Agreement in violation of the terms of this
Agreement, (v) any existing purchase rights granted or caused by acts of Seller
or its affiliates, agents, employees contractors or representatives and (vi) any
exception to title that Seller has agreed in writing to Remove pursuant to the
terms of this Agreement. For purposes of this Agreement, “Remove” shall mean
that Seller causes such exception or matter to be discharged, terminated and
extinguished in full and removed from title in a manner satisfactory to the
Purchaser and the Title Company, and deliver to Purchaser at Closing instruments
in recordable form and sufficient to cause such Title Objections to be released
of record, together with the cost of recording or filing such instruments. In
the event Seller is unable, unwilling or for any reason fails to Remove all of
the Unacceptable Encumbrances to the satisfaction of Purchaser (other than the
Required Clearance Exceptions required to be Removed by Seller), Purchaser may
10

--------------------------------------------------------------------------------



terminate this Agreement by delivering notice thereof in writing to Seller by
the latest to occur of (x) the Closing Date, (y) three (3) days after Seller’s
written notice to Purchaser of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (z) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto;
provided, however, the Closing Date shall be extended to allow for the running
of the time periods described in the aforesaid clauses (y) and (z). Upon a
termination of this Agreement pursuant to the immediately preceding sentence,
upon prior written notice to Seller and Escrow Agent, the Earnest Money shall be
promptly returned to Purchaser, and neither party shall have any further
obligation hereunder except for the Surviving Obligations.
(c)    Notwithstanding the foregoing, the Charlotte Seller and the Waco Seller
shall have the right after the Effective Date to encumber the Charlotte Property
and the Waco Property, respectively, with deeds of trust securing interim
financing on the Charlotte Property and the Waco Property, respectively
(collectively, the “Additional Mortgages”), provided that the total amount of
the (i) maximum amount of indebtedness under each Additional Mortgage to Seller
and (ii) outstanding balance of the indebtedness, if any, encumbering the
Charlotte Property or the Waco Property, as applicable, on the Effective Date
shall not exceed the Allocated Purchase Price for the Property securing such
Additional Mortgage. The Additional Mortgages shall be deemed to be Required
Clearance Exceptions and shall be Removed by the Charlotte Seller and the Waco
Seller prior to or on the Closing Date, and in the event any such Additional
Mortgages are not Removed on or prior to the Closing Date, Purchaser shall have
the right to apply and receive a credit for such portion of the Purchase Price
as necessary to repay in full such outstanding Additional Mortgages on the
Closing Date.
4.1.4    Survey. During the Inspection Period, Purchaser, at its sole expense,
may elect to obtain a current ALTA/NSPS Land Title Survey of the Property or an
update of any existing survey delivered by Seller to Purchaser (the “Survey”).
Purchaser shall have until 5:00 pm ET on August 3, 2020 to deliver to Seller
written notice of Purchaser’s objections to the Survey (the “Survey Comment
Letter”). Seller shall have the right, but not the obligation, to address
Purchaser’s objections to the Survey. Seller shall notify Purchaser in writing
on or before 5:00 pm ET on August 5, 2020 concerning which objections to the
Survey, if any, Seller has agreed to cure (the “Seller Survey Election
Deadline”). Seller’s failure on or before the Seller Survey Election Deadline to
notify Purchaser of which objections it elects to cure shall be deemed to be an
election by Seller to cure none of Purchaser’s objections. In the event that
Seller does not undertake to address all of the comments in the Survey Comment
Letter to Purchaser’s reasonable satisfaction (or does not timely respond to the
Survey Comment Letter by the Seller Survey Election Deadline), then Purchaser
shall have until 5:00 pm ET on August 7, 2020 to either (i) waive any such
Survey objection in writing and proceed to Closing (in which event such waived
Survey objection shall be deemed to be a Permitted Encumbrance), or
(ii) terminate this Agreement, in which event the Earnest Money shall be
promptly returned to Purchaser upon written notice to Seller and Escrow Agent,
and neither party shall have any further obligation hereunder except for the
Surviving Obligations.


4.2    Inspection.
(a)    On or before Closing or the earlier termination of this Agreement,
Purchaser, at its sole risk and expense, and its engineers, architects,
employees, contractors, consultants, and agents (collectively, the “Purchaser
Parties”) may conduct such tests and inspections of the Property as Purchaser
deems appropriate at reasonable times during regular business hours
(“Purchaser’s Inspections”); provided, however, Purchaser must obtain Seller’s
prior written approval, which may be granted or withheld in Seller’s sole
discretion, of the scope and method of any environmental testing or inspections
(other than a Phase I environmental site assessment, which shall require no
consent or approval of any kind), prior to Purchaser’s commencement of such
tests or inspections. All such tests and inspections shall be conducted in
accordance with applicable laws, including without limitation, laws relating to
worker safety and the proper disposal of discarded materials. Purchaser, at
Purchaser’s sole expense, shall repair any physical damage to the extent
resulting from any of the tests, studies, inspections and investigations
performed by
11

--------------------------------------------------------------------------------



or on behalf of Purchaser pursuant to this Section 4.2, and Purchaser shall and
hereby agrees to indemnify, defend and hold the Seller Parties (as defined
below) harmless from and against all Claims (as defined below) for all
Indemnified Claims (as defined below) which may be asserted or recovered against
any of the Seller Parties arising by reason of the tests, studies, inspections
and investigations performed hereunder by Purchaser, which obligation of
indemnification shall survive the Closing or any expiration or termination of
this Agreement until the earlier of (i) the applicable jurisdiction’s statute of
limitations and (ii) ten (10) years, however caused. As used herein, “Seller
Parties” shall mean collectively, Seller, each and all of its officers,
directors, employees, shareholders, partners, affiliates, subsidiaries,
principals, parents, trustees, joint venturers, related parties and entities,
contractors and agents (including its property manager), each and all of the
predecessors, legal representatives, heirs, successors and assigns of any of the
foregoing and their respective subsidiaries, parents, affiliates, joint
venturers, directors, officers, members, principals, investors, shareholders,
trustees, designees, lenders, beneficiaries, employees, agents, brokers,
property managers, asset managers, representatives, predecessors, successors,
assigns, contractors, subcontractors, fiduciaries, insurers, heirs, estates,
servants, other related parties and persons, past and present. As used herein,
“Claims” shall mean any and all actual losses or damages (including, without
limitation, reasonable and actual out-of-pocket attorneys’ fees and other
reasonable and actual professional fees of attorneys and professionals selected
by the Seller Parties, but excluding any punitive, special, speculative or
consequential damages except to the extent awarded in connection with third
party claims against such Seller Parties) actually incurred by Seller, whether
in connection with any investigation, non-judicial, quasi-judicial, judicial,
mediative, arbitrative, or administrative actions or proceedings or otherwise
(including pretrial, trial, appellate, administrative, bankruptcy or insolvency
proceedings) or in settlement or in any other proceeding and whether or not suit
was filed thereon. As used herein, “Indemnified Claims” shall mean collectively,
(i) liens, personal injury, death or property damage caused in any way by
Purchaser’s Inspections, whether by Purchaser or any of the Purchaser Parties;
and (ii) any Hazardous Materials (as hereinafter defined) introduced on the
Property by Purchaser or any of the Purchaser Parties in connection with
Purchaser’s Inspections; provided, however, in no event shall Indemnified Claims
include any Claims incurred by Seller or Seller Parties and caused by (xx)
Seller or Seller Parties’ gross negligence or willful misconduct, or (yy) the
condition of the Property prior to Purchaser’s inspection thereof except to the
extent any pre-existing condition is exacerbated by Purchaser or its employees,
agents, contractors or representatives. Purchaser shall not permit any liens to
attach to the Property by reason of Purchaser’s Inspections. In the event that
Purchaser fails, within ten (10) business days following the imposition of any
such lien and Purchaser’s notice of same, to cause the same to be released of
record or provide a bond to satisfactorily address such lien, Seller shall have
the right to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien, and all such
sums paid and expenses actually incurred by Seller, including, without
limitation, reasonable and actual out-of-pocket attorneys’ fees and expenses,
shall be payable to Seller by Purchaser within five (5) business days after
Seller’s demand and delivery of evidence of Seller’s payment of such sums.
(b)    Purchaser and any Purchaser Parties entering the Property shall maintain
(i) commercial general liability insurance (occurrence form) with limits of not
less than $1,000,000 for each occurrence and $2,000,000 general aggregate;
(ii) worker’s compensation and employer’s liability insurance with limits of not
less than $1,000,000; and (iii) commercial automobile liability coverage having
a combined single limit of $1,000,000 for each accident. Prior to commencing any
inspections, Purchaser shall deliver to Seller a certificate of insurance
evidencing the existence of the aforesaid policies and naming Seller as
additional insureds. All referenced policies shall be endorsed to provide a
waiver of subrogation with respect to Seller and all other entities to be named
as additional insureds as set forth hereinabove. All insurance carriers must be
authorized to do business in the State in which the Property is located and have
a minimum A.M. Best rating of A- VII or, if not rated by A.M. Best, have an
equivalent rating by Moody’s, Fitch, or Standard & Poor’s.
(c)    Purchaser shall provide Seller with not less than one (1) business days’
advance notice regarding any such entry (except for entries regarding the
inspection of individual tenant’s units within an
12

--------------------------------------------------------------------------------



individual Property, which shall require two (2) business days’ advance notice),
which notice may be given via email to Seller at the email address included in
Seller’s notice address in Section 9.1 herein. At Seller’s option, Seller or its
designated representative shall have the reasonable opportunity, but are not
required, to be present during Purchaser’s access to an individual Property. The
Purchaser Parties shall not contact any tenant without Seller’s prior written
consent (which shall not be unreasonably withheld, conditioned or delayed and
which consent may be given by e-mail), and Seller or its designated
representative shall have the right to be present (whether telephonically or in
person) during any conversations between the Purchaser Parties and any tenant.
(d)    Except in connection with (i) the preparation of a Phase I environmental
site assessment with respect to the Property, or (ii) obtaining a customary
zoning compliance letter from applicable governmental authorities with respect
to the Property (provided that the same may be obtained without an inspection of
the Property by any governmental authority), or (iii) ascertaining the existing
development rights or entitlements with respect to the Property, the Purchaser
Parties shall not contact any governmental official or representative regarding
the Property without Seller’s prior written consent thereto, which consent shall
not be unreasonably withheld, conditioned or delayed. In addition, if Seller
consents to any such governmental contact, Seller shall be entitled to receive
at least three (3) business days’ prior written notice of the intended contact
and to have the reasonable opportunity to have a representative present (whether
telephonically or in person) when any of the Purchaser Parties has any such
contact with any governmental official or representative.
4.3    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:
(a)    Purchaser has all of the requisite right, power and authority, without
the joinder of any other person or entity, to enter into, execute and deliver
this Agreement and to perform all duties and obligations imposed on Purchaser
under this Agreement;
(b)    Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of Purchaser’s assets is bound;
(c)    None of the following have occurred with respect to Purchaser, and if
Purchaser is a partnership, to any general partners of Purchaser:  (i) the
commencement of a case under Title 11 of the United States Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take, or submission
to any action indicating an inability to meet its financial obligations as they
accrue; or (vi) a dissolution or liquidation, death or incapacity;
(d)    To Purchaser’s Knowledge (as hereinafter defined), neither Purchaser nor
any of its constituents or affiliates have engaged in any dealings or
transactions, directly or indirectly: (i) in contravention of any U.S.,
international or other money laundering regulations or conventions, including,
without limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, The United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. 1 et seq., as amended), or any foreign asset control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto; or
(ii) in contravention of Executive Order No. 13224 dated September 24, 2001
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), as may be amended or supplemented from time to time
("Anti-Terrorism Order") or on behalf of terrorist or terrorist organizations,
including those persons or entities that are included on any relevant lists
13

--------------------------------------------------------------------------------



maintained by the United Nations, North Atlantic Treaty Organization,
Organization of Economic Cooperation and Development, Financial Action Task
Force, U.S. Office of Foreign Assets Control, U.S. Securities & Exchange
Commission, U.S. Federal Bureau of Investigation, U.S. Central Intelligence
Agency, U.S. Internal Revenue Service, or any country or organization, all as
may be amended from time to time. Neither Purchaser nor any of its constituents
or affiliates (i) are or will be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department's Office
of Foreign Assets Control list of restrictions and prohibited persons, or (ii)
are a person described in section 1 of the Anti-Terrorism Order, and neither
Purchaser nor any of its constituents or affiliates have engaged in any dealings
or transactions, or otherwise been associated with any such person; and
(e)    Purchaser represents, warrants and covenants that it is not using the
assets of any (i) “employee benefit plan” (within the meaning of Section 3(3)
of  the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
(ii) “plan” (within the meaning of Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) or (iii) entity whose underlying assets
include “plan assets” by reason of a plan’s investment in such entity, to fund
its purchase of the Property under this Agreement.
For purposes of this Agreement, “Purchaser’s Representative” means Ty Newell,
which Purchaser’s Representative shall have no personal liability for any breach
of a representation or warranty set forth in this Agreement. As used in this
Agreement, the phrase “to Purchaser’s Knowledge” or phrases of similar import
shall mean the actual, not constructive or imputed knowledge of Purchaser’s
Representative, without any obligation of their part to make any independent
investigation of the matters being represented and warranted.
4.4    Seller’s Representations and Warranties. (a) Seller represents and
warrants to Purchaser as follows (made as of the date hereof and as of the
Closing Date):
(i)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization and, as applicable, the
state in which the Property is located, and is and will be current on all
required tax and franchise filings and payments in its state of formation and
each state in which it operates. Seller has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Seller under this Agreement, and neither the execution nor the delivery of this
Agreement, nor the consummation of the purchase and sale contemplated hereby,
nor the fulfillment of or compliance with the terms and conditions of this
Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Seller is a
party or by which Seller or any of Seller’s assets is bound;
(ii)    This Agreement and all documents contemplated hereunder to be executed
by Seller as of the date hereof, have been (or, in the case of documents to be
executed at Closing, as of the Closing will be) duly authorized by all requisite
limited liability company action on the part of Seller and are the valid and
legally binding obligations of Seller. Neither the execution and delivery of
this Agreement and all documents contemplated hereunder as of the date hereof to
be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder, will result in the violation of any Law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller bound;
(iii)    There is no existing or to Seller’s actual knowledge, pending
litigation affecting the Property other than routine dispossessory proceedings
with respect to tenants in default under Leases, except for those matters set
forth on Exhibit “O” attached hereto and made a part hereof, and there is no
existing or pending litigation affecting Seller which would reasonably be
expected to affect Seller’s obligations or Seller’s ability to perform its
obligations under this Agreement;
14

--------------------------------------------------------------------------------



(iv)     Seller has not received any written notice, and has no actual
knowledge, of any violation of any applicable federal, state or local laws,
ordinances, orders, regulations or guidelines or any other governmental
requirements concerning any of the Property or claim from any counterparty to
any covenant or restrictions encumbering any Property of any alleged or actual
violation or breach thereof, in each case which has not been fully remedied or
dismissed prior to the Effective Date;
(v)     Seller is solvent and no bankruptcy, insolvency, rearrangement or
similar action involving the Seller, whether voluntary or involuntary, is
pending or, to Seller’s actual knowledge, threatened, and Seller has never filed
a voluntary petition in bankruptcy; been adjudicated a bankrupt or insolvent or
filed a petition or action seeking any reorganization, arrangement,
recapitalization, readjustment, liquidation, dissolution or similar relief under
any Federal bankruptcy act or any other laws; sought or acquiesced in the
appointment of any trustee, receiver or liquidator of all or any substantial
part of its properties, the Property, personal property or any portion thereof,
or made an assignment for the benefit of creditors or admitted in writing its
inability to pay its debts generally as the same become due;
(vi)    Seller has not received, with respect to the Property, written notice
from any governmental authority regarding any change to the zoning
classification of the Land, any condemnation or other governmental taking
proceedings or proceedings to widen or realign any street or highway adjacent to
the Land or that otherwise affects the Land or the Improvements. There is no
pending or, to Seller’s actual knowledge, threatened condemnation,
expropriation, eminent domain, zoning or similar proceedings or litigation
affecting all or any portion of the Property;
(vii)    Seller owns good and marketable title to the Tangible Personal
Property, free and clear of all liens, security interests or other encumbrances;
(viii)    Seller has not received any written notice from any governmental
authority that the Property is in violation of any federal, state, or local
laws, ordinances or regulations applicable to the Property with respect to
Hazardous Materials (as hereinafter defined) or toxic substances or that there
exists any releases of Hazardous Substances in violation of Environmental Law or
any corrective or remedial action for, or cleanup of the Property. Except for
the foregoing, Seller makes no representations or warranties as to whether the
Property contains asbestos, radon or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any.
Further, to the extent that Seller has provided Purchaser information from any
inspection, engineering or environmental reports concerning asbestos, radon or
any hazardous materials or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning the contents of such reports;
(ix)    Seller has not received any written notice from any applicable
governmental authorities revoking the certificate(s) of occupancy issued for the
Improvements;
(x)    There are no existing, or to Seller’s actual knowledge, pending or
threatened special assessments, liens or similar charges against Seller and/or
the Property arising out of the construction of the Property and/or any
subsequent work or materials relating to the Property (however, if any such
assessments, liens or charges exist, such items shall not constitute a default
hereunder to the extent they are paid in full and/or satisfied on or before
Closing);
(xi)     Rent rolls of the Leases presently in effect with respect to the
Property including the amount of any rents collected, scheduled rents, and the
Deposits held thereunder, a report of delinquencies under the Leases existing as
of the Effective Date, pre-leasing reports and a summary of any free rent,
rebates, recurring and non-recurring rent concessions that have not been fully
satisfied, deductions, or offsets under the Leases for the 2020-2021 academic
year (the “Academic Year”), if applicable, have been delivered to Purchaser as
of the Effective Date (collectively, the “Rent Roll”), and a summary of the Rent
Roll is attached hereto and made a part hereof as Exhibit “K”. The Rent Roll is
true and correct in all material respects and is the Rent Roll maintained by
Seller and relied on by Seller for internal
15

--------------------------------------------------------------------------------



administration and accounting purposes. Seller is the lessor or landlord or the
successor lessor or landlord under the Leases. Except as set forth on the Rent
Roll, there are no leases or occupancy agreements to which Seller is a party
affecting the Property;
(xii)    To Seller’s actual knowledge, all of the documents delivered to
Purchaser in connection with this Agreement, including without limitation any
and all financial statements and operating statements, are true, correct and
complete copies (in all material respects) of the applicable documents in
Seller’s possession or control;
(xiii)     No commissions or other fees are or will be due to brokers or other
procurers in connection with the Leases (including any modifications or
extensions of the Leases) under any agreement which will survive the Closing and
be binding upon Purchaser following Closing;
(xiv)    To Seller’s actual knowledge, the list of the Contracts attached hereto
as Exhibit “K” is complete in all material respects as of the date hereof, and
there are no other Contracts affecting the Property. Seller has not received any
written notice of, and has no actual knowledge of, any default by it under any
Contract, which default has not been cured and which would have an adverse
effect on Purchaser or the ownership or operation of any of the Properties,
individually or taken as a whole, after Closing;
(xv)    Subject to normal additions and replacements in the ordinary course of
business of Seller, Seller is and will, on the Closing Date, be the owner of all
the Tangible Personal Property scheduled on Exhibit “J” used in connection with
the Property and will have full authority to convey the same;
(xvi)    The Leases scheduled on Exhibit “K” constitute all of the material
terms, conditions, agreements or understandings between Seller and the tenants
thereunder which are binding upon Seller. Seller has made copies, which are
complete and accurate, of the Leases and any pre-leasing leases (i.e., Leases
which are executed but tenants who have not yet taken possession) readily
available to Purchaser for inspection. Except as set forth on the Rent Roll, to
Seller’s actual knowledge, no tenants have asserted in writing any defenses or
offsets to rent accruing after the Closing Date and no default or breach exists
on the part of any tenant. Except as set forth on the Rent Roll, Seller has not
received any written notice of any termination of any Lease, any material
default or material breach on the part of the landlord under any Lease nor, to
such Seller’s actual knowledge, does any such material default or material
breach exist;
(xvii)    Seller has not granted any option or right of first refusal to any
party to acquire, or entered into any other outstanding contract or agreement
with any third party for the sale or transfer of, any interest in any portion of
the Property;
(xviii)    Neither Seller nor any of its constituents or affiliates have engaged
in any dealings or transactions, directly or indirectly: (i) in contravention of
any U.S., international or other money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, The United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. 1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto; or (ii) in contravention of the Anti-Terrorism Order or on
behalf of terrorist or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Neither
Seller nor any of its constituents or affiliates (i) are or will be conducting
any business or engaging in any transaction with any person appearing on the
U.S. Treasury Department's Office of Foreign Assets Control list of restrictions
and prohibited persons, or (ii) are a person described in section
16

--------------------------------------------------------------------------------



1 of the Anti-Terrorism Order, and neither Seller nor any of its constituents or
affiliates have engaged in any dealings or transactions, or otherwise been
associated with any such person;
(xix)    Seller is not a foreign person, nonresident alien individual, foreign
corporation, foreign partnership, foreign trust or foreign estate (as such terms
are defined in Section 1445 of the U.S. Internal Revenue Code of 1986, as
amended) and the Treasury Regulations issued thereunder, and is not a
disregarded entity whose sole owner is a nonresident alien individual, foreign
corporation, foreign partnership, foreign trust or foreign estate;
(xx)    Seller is not and is not acting on behalf of (i) an “employee benefit
plan” within the meaning of Section 3(3) of ERISA, that is subject to Title I of
ERISA (ii) a “plan” as defined by and subject to Section 4975 of the Code or
(iii) an entity deemed to hold “plan assets” (within the meaning of 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA) of any such employee benefit
plan or plans;
(xxi)    Seller has no employees. There are no union contracts or collective
bargaining agreements in effect with respect to the Property;
(xxii)    Seller and Starkville Mezzanine Lending, LLC, a Georgia limited
liability company and an affiliate of Seller (“Starkville”) have full right and
authority to sell, assign and transfer the Notes (as defined in the Mezzanine
Loan Agreement (as defined below) and any other collateral held by Starkville to
Purchaser. Neither Starkville nor Seller needs to obtain any consents (other
than those already obtained or obtained by Seller on or before the Closing Date)
to the assignment of Starkville’s rights and obligations under the Mezzanine
Loan Documents (as defined below). Starkville is the Agent under the Mezzanine
Loan Agreement;
(xxiii)    Immediately prior to the sale, transfer and assignment to Purchaser,
Starkville was the legal and beneficial owner of 100% of the Notes and any and
all collateral with respect to the Mezzanine Loan (as defined below);
(xxiv)    Starkville has not pledged, assigned or encumbered the Assignment of
Interests (as defined in the Mezzanine Loan Agreement) or Notes and the
membership interests in Owner (as defined in the Mezzanine Loan Agreement) are
free and clear of any claim, participation interest, lien, option, security
interest, or other charge;
(xxv)    Exhibit “R” attached hereto reflects all of the Mezzanine Loan
Documents that evidence and/or secure the Mezzanine Loan (Purchaser acknowledges
that certain Assignment of Interests effective as of December 31, 2017 by SHW
Partners, L.L.L.P. to Haven Lubbock II Lending, LLC, Starkville Mezzanine
Lending, LLC, Haven Charlotte Lending, LLC and Preferred Apartment Communities
Operating Partnership, L.P. is not a Mezzanine Loan Document);
(xxvi)    Except as set forth on Exhibit “R” attached hereto, the Mezzanine Loan
Documents have not been amended, modified, supplemented or restated, and
Starkville has not waived any material default, breach, violation or event of
acceleration thereunder;
(xxvii)    Except as set forth in Schedule 4.4(a)(xxv) attached hereto, (i) no
Event of Default exists under the Mezzanine Loan or the Mezzanine Loan
Documents; (ii) to the knowledge of Seller, no event exists which, with the
passage of time or with notice and the expiration of any grace or cure period,
would or does constitute an Event of Default under the Mezzanine Loan or the
Mezzanine Loan Documents and (iii) to the knowledge of Seller, there is no
claim, counterclaim (as defined in the Mezzanine Loan) or right of set-off under
the Mezzanine Loan or the Mezzanine Loan Documents;
(xxviii)    As of the date hereof, the principal amount outstanding under the
Mezzanine Loan is $6,116,384.00;
17

--------------------------------------------------------------------------------



(xxix)    Interest on the Mezzanine Loan has been paid by the Borrower through
and including June 30, 2019; and
(xxx)    As of the date hereof, the Mezzanine Loan is fully funded and there are
no remaining monetary commitments or obligations outstanding to be performed by
the lender under the Mezzanine Loan or amounts in any reserve accounts
established under the Mezzanine Loan Agreement.
(xxxi)    The schedule of the documents as set forth on Exhibit CC attached
hereto (the “Loan Documents”) constitutes all of the material loan documents
with respect to each of the Loan and none of them has been amended except as set
forth on Exhibit CC. Seller has delivered or made available to Purchaser true,
correct and complete copies of all of the Loan Documents. As of the date of this
Agreement, Seller has no actual knowledge of any acceleration or default that
remains uncured under any of the Loan Documents.
        (b)    For purposes of this Agreement, all references to “Seller’s
actual knowledge”, “the knowledge of Seller” or any similar reference shall be
deemed to refer to the current actual knowledge of Brian Harrison, Asset Manager
of Preferred Apartment Communities, Inc., who is the person in Seller’s
organization most knowledgeable about each Property without liability, following
inquiry of the respective property manager for each Property. All of Seller’s
foregoing representations and warranties (“Seller’s Representations and
Warranties”) shall survive the Closing for a period of six (6) months (the
“Limitation Period”) and shall not merge with any deed delivered at Closing. In
the event that Purchaser’s Representative obtains actual current knowledge,
without any duty of inquiry or investigation, prior to Closing that any of
Seller’s representations or warranties relating to or affecting one or more of
the Properties was untrue when made in any material respect (each such Property,
an “RW Property” and collectively the “RW Properties”), then, subject in all
events to Section 4.4(d), (i) Purchaser shall be deemed to have knowledge
thereof (herein, “Deemed Knowledge”), (ii) such representation or warranty
automatically and without further action shall be deemed to be qualified by such
Deemed Knowledge, and (iii) Purchaser shall have the right, at Purchaser’s sole
and exclusive remedy in respect thereof, to (A) terminate this Agreement with
respect to any or all such RW Properties (as Purchaser shall elect, in its sole
and absolute discretion), and promptly receive a refund of a percentage of the
Earnest Money equal to the quotient (expressed as a percentage) of the Allocated
Purchase Price of such terminated RW Property divided by the total Purchase
Price, and Seller shall reimburse Purchaser for all actual, verifiable and
commercially reasonable third party costs and expenses (including but not
limited to reasonable attorneys’ fees, any lender’s legal fees and any financing
commitment, rate lock, extension or break-up fees) and any other costs incurred
by Purchaser in connection with the transaction contemplated under this
Agreement (collectively the “Pursuit Costs”) either specifically allocated to
Purchaser’s pursuit of any RW Property or ratably allocated to the RW Property
based on the Allocated Purchase Price of the RW Property if any Pursuit Costs
were incurred on a portfolio basis across multiple Properties, in an aggregate
amount not to exceed $250,000 for each such terminated RW Property (thereby
waiving any and all rights and remedies otherwise available to Purchaser with
respect to such breach of which Purchaser has Deemed Knowledge) or (B) if such
representations or warranties are untrue in any material respect for more than
one RW Property, or if Purchaser has previously terminated this Agreement as it
relates to an RW Property and Purchaser’s Representative thereafter obtains
actual knowledge prior to Closing that any of Seller’s representations or
warranties were untrue when made in any material respect with respect to another
RW Property, Purchaser shall have the right to terminate this Agreement in its
entirety and promptly receive a refund of the Earnest Money, and Seller shall
reimburse Purchaser for all Pursuit Costs in an amount not to exceed $2,000,000
(without duplication). In the event that Purchaser elects to terminate this
Agreement with respect to any RW Property as provided above, the Purchase Price
shall be reduced by the amount allocated to each terminated RW Property in
Section 2.1 and set forth on Exhibit “N” attached hereto on
18

--------------------------------------------------------------------------------



the Effective Date, and the parties’ rights and obligations under this Agreement
shall remain and continue only with respect to the sale and purchase of the
remainder of the Property. If the Purchaser elects to terminate the Agreement in
its entirety, Purchaser and Seller shall have no further rights or obligations
under this Agreement except for the Surviving Obligations. In the event that
Purchaser, prior to the Closing, has Deemed Knowledge of an untrue or inaccurate
representation or warranty giving rise to a right of Purchaser to terminate this
Agreement in respect of any RW Property pursuant to this Section 4.4(b) and,
notwithstanding such Deemed Knowledge, Purchaser consummates the Closing of the
transactions contemplated by this Agreement in respect of such RW Property, then
Purchaser shall be deemed to have waived any and all rights and remedies
otherwise available to Purchaser in respect of all inaccurate or untrue
representations or warranties with respect to such RW Property of which
Purchaser had Deemed Knowledge, which waiver expressly shall survive Closing.


        (c)    Seller’s liability for any breach of any of Seller’s
Representations and Warranties first discovered by Purchaser after the Closing:
(i) shall be limited to claims in excess of an aggregate $50,000 (the “Floor”),
provided, however, that if the aggregate of all such claims exceeds the Floor,
Seller shall be liable for the full amount of such claims up to the maximum
amount permitted pursuant to the immediately following sentence; and (ii) shall
be subject to a maximum aggregate liability not to exceed one percent (1%) of
the Purchase Price (the “Ceiling”). Purchaser shall provide written notice to
Seller prior to the expiration of the Limitation Period of any alleged breach of
Seller’s Representations and Warranties first discovered by Purchaser after the
Closing and in the event Purchaser delivers such notice prior to the expiration
of the Limitation Period, Purchaser’s sole remedy shall be an action at law for
actual damages as a consequence thereof, with any such damages being subject to
the Floor and the Ceiling. The Limitation Period referred to herein shall apply
to known as well as unknown breaches of Seller’s Representations and Warranties.
Purchaser specifically acknowledges that such termination of liability
represents a material element of the consideration to Seller. Notwithstanding
anything to the contrary in this Agreement, Seller’s liabilities resulting from
Seller’s Fraud, related to prorations under Section 6.3 or arising under Section
9.2 or Section 5.12 shall not be subject to the Ceiling. As used herein,
"Seller’s Fraud" means the actual and intentional fraud of Seller in the making
of any of the representations and warranties in this Agreement. At Closing,
Seller shall cause PAC Carveout, LLC, a Delaware limited liability company (“PAC
Guarantor”), to execute and deliver to Purchaser a joinder to this Agreement to
guaranty Seller’s post-Closing obligations and liabilities under this Section
4.4(c).


        (d)    If any of Seller’s Representations and Warranties become untrue
or inaccurate in any material respect at any time after the Effective Date
because of events that have occurred thereafter which are beyond Seller’s
control, including, without limitation, as a result of Covid-19 and pandemic
related matters, or because of new information of which Seller becomes aware
and, as to any representation or warranty based on Seller’s knowledge, which was
not known to Seller as of the Effective Date (the “Changed Condition”), Seller
shall promptly give Purchaser written notice thereof and if Purchaser does not
approve of the Changed Condition, Purchaser’s sole right shall be to elect, by
written notice given to Seller on or prior to the earlier of (a) five (5)
business days after receipt of written notice of the Changed Condition or (b)
the Closing Date, to terminate this Agreement with respect to one or more of the
Properties to which such Changed Condition relates to or affects (each a
“Changed Condition Property”, and collectively the “Changed Condition
Properties”), in which event a percentage of the Earnest Money equal to the
quotient (expressed as a percentage) of the Allocated Purchase Price of such
terminated Changed Condition Property divided by the total Purchase Price, shall
be refunded to Purchaser. If, prior to the Closing, Purchaser obtains actual
knowledge that two (2) or more Properties are or have been Changed Condition
Properties, without limitation of Purchaser’s right to terminate this Agreement
as it relates to such Changed Condition Properties, (i) either Purchaser or
Seller shall have the right to terminate this Agreement in its entirety, and
(ii) upon such termination of this Agreement,
19

--------------------------------------------------------------------------------



Purchaser shall receive a refund of the Earnest Money in full (without
duplication of any portion of the Earnest Money previously refunded). In the
event Purchaser elects to terminate this Agreement with respect to one or more
of the Changed Condition Properties as provided above, the Purchase Price shall
be reduced by the amount allocated to the terminated Change Condition Property
in Section 2.1 and set forth on Exhibit “N” attached hereto on the Effective
Date, and the parties’ rights and obligations hereunder shall remain and
continue with respect to the sale and purchase of the remainder of the Property.
If the Purchaser elects to terminate the Agreement in its entirety, following
the refund of the Earnest Money in full to purchaser, Purchaser and Seller shall
have no further rights or obligations under this Agreement except for the
Surviving Obligations.


        4.5    Purchaser’s Conditions Precedent. Purchaser’s obligations under
this Agreement are expressly conditioned on, and subject to satisfaction of, the
following conditions precedent:


            (i)    Performance by Seller. Seller shall have performed all
obligations required by this Agreement to be performed by it in all material
respects, including, without limitation, delivery of all of the documents
enumerated in Sections 6.5 and 6.7 hereof and, solely with respect to the
Tallahassee Property causing the Defeasance (as hereinafter defined) to occur in
accordance with Section 5.10.


            (ii)    Representations and Warranties True. Seller’s
Representations and Warranties shall be true and correct in all material
respects as of the Closing Date, except as they may have been modified pursuant
to and in accordance with Section 4.4(b) or 4.4(d).


            (iii)    Title Policy. As of the Closing Date, the Title Company is
irrevocably committed to issue the Title Policy (as hereinafter defined) to
Purchaser, subject only to the Permitted Exceptions and subject to payment of
the premium as Purchaser is required under this Agreement.


            (iv)    Estoppels. Seller shall have obtained and delivered to
Purchaser:


                (a)    an estoppel certificate from A & V Property Group, Inc.,
a Florida corporation, or its successor in interest, substantially in the form
attached hereto as Exhibit “A” with such other information and modifications
reasonably requested by Purchaser, and dated no more than thirty (30) days prior
to the Closing Date.


                (b)    an estoppel certificate from Town Village II Owners
Association, Inc., a Georgia non-profit corporation, substantially in the form
attached hereto as Exhibit “Y” and dated no more than thirty (30) days prior to
the Closing Date.


                (c)    an estoppel certificate from Kennesaw Seller and PAC
Aldridge at Town Village, LLC, a Delaware limited liability company,
substantially in the form attached hereto as Exhibit “Z” and dated no more than
thirty (30) days prior to the Closing Date.


            (iv)    Financing Contingency. The Financing Contingency shall have
been satisfied pursuant to Section 9.22 hereof.


            (v)    Termination of Property Management Agreements. Seller shall
have terminated any existing property management agreements affecting the
Property, to the extent applicable.


            (vi)    Occupancy Minimum. As of September 15, 2020 (the “Minimum
Occupancy Date”), at least seventy percent (70%) of the aggregate number of
units located at the Properties (without
20

--------------------------------------------------------------------------------



taking into account any individual Property for which this Agreement has
terminated) shall be subject to executed Leases which have not been purported to
have been terminated by the tenant thereunder and pursuant to which tenants have
moved in their respective units.


The conditions set forth in this Section 4.5 are intended solely for the benefit
of Purchaser. If any of the foregoing conditions are not satisfied as of the
Closing Date, Purchaser shall have the right at its sole election either to
waive the condition in question and proceed with the purchase of the Property
or, in the alternative, to terminate this Agreement, whereupon the Earnest Money
shall be promptly returned to Purchaser and each of the parties hereto shall be
relieved of all further obligations hereunder, except for the Surviving
Obligations; provided, however, if any of the foregoing conditions have not been
satisfied due to a default by Seller in the performance of any of its
obligations to be performed on or prior to the Closing Date hereunder, except as
a result of Purchaser’s default or a termination of this Agreement by Purchaser
or Seller pursuant to a right to do so under the provisions hereof, then
Purchaser’s rights and remedies shall be governed by Section 8.1.


        4.6    Seller’s Conditions Precedent. Seller’s obligations under this
Agreement are expressly conditioned on, and subject to satisfaction of, the
following conditions precedent:


            (i)    Performance by Purchaser. Purchaser shall have performed all
obligations required by this Agreement to be performed by it in all material
respects, including, without limitation, delivery of all of the documents
enumerated in Sections 6.6 and 6.7 hereof.


            (ii)    Representations and Warranties True. The representations and
warranties of Purchaser contained herein shall be true and correct in all
material respects as of the Closing Date.


    The conditions set forth in this Section 4.6 are intended solely for the
benefit of Seller. If any of the foregoing conditions are not satisfied as of
the Closing Date, Seller shall have the right at its sole election either to
waive the condition in question and proceed with the sale or, in the
alternative, to terminate this Agreement, and upon such termination the Earnest
Money shall be promptly returned to Purchaser and each of the parties hereto
shall be relieved of all further obligations hereunder, except for the Surviving
Obligations; provided, however, if any of the foregoing conditions have not been
satisfied due to a default by Purchaser in the performance of any of its
material obligations to be performed on or before the Closing Date, except as a
result of Seller’s default or a termination of this Agreement by Seller or
Purchaser pursuant to a right to do so under the provisions hereof, then
Seller’s rights and remedies shall be governed by Section 8.2.


    
5.
COVENANTS OF SELLER


    5.1    Operation of Property. From the Effective Date through and including
the Closing Date, Seller agrees (i) to operate, maintain and repair the
Improvements in the normal course of business substantially in accordance with
Seller's past practices with respect to the Property, normal wear and tear
excepted, and (ii) upon request of Purchaser, provide to Purchaser an electronic
copy of (a) operating statements, (b) the then-current Rent Roll and a report of
delinquencies under the Leases existing as of the date of Purchaser’s request,
(c) pre-leasing rent rolls, including a summary of any free rent, rebates,
recurring rent concessions, deductions, or offsets under the Leases for the
Academic Year and any subsequent academic year, if applicable, and/or (d) other
items related to the Property reasonably requested by Purchaser.
21

--------------------------------------------------------------------------------





    5.2    Third-Party Contracts. From the Effective Date through and including
the Closing Date, without the prior consent of Purchaser, Seller shall not enter
into any contracts for the Property which are not cancellable on thirty (30)
days written notice without payment of any fee or penalty.


    5.3    Leasing of Property. From the Effective Date through and including
the Closing Date, Seller agrees not to enter into any new leases, or amend,
terminate or accept the surrender of any existing tenancies, without the prior
consent of Purchaser (which consent be withheld in Purchaser’s reasonable
discretion prior to the expiration of the Inspection Period and which consent
may be withheld in Purchaser’s sole and absolute discretion after the expiration
of the Inspection Period), provided prior consent is not required if such new
lease (i) is in conformance with Seller’s current leasing practices and tenant
underwriting standards as set forth on Exhibit “AA” attached hereto
(collectively, the “Leasing Standards”) (ii) is on Seller’s standard lease form
delivered to Purchaser, (iii) does not include any concessions or discounts
except as is consistent with the Leasing Standards, (iv) has a term of at least
twelve (12) months except as set forth in the Leasing Standards and (v) is
consistent with prevailing market rates and terms for student housing properties
in the area where such Property is located. After the Effective Date and until
the Closing or earlier termination of this Agreement, upon request by Purchaser,
Seller shall provide Purchaser with weekly leasing activity and occupancy
reports showing all leasing activity for the Property during the previous week.


    5.4    Insurance. From the Effective Date through and including the Closing
Date, Seller agrees to keep the Property insured under its current policies
against fire and other hazards covered by extended coverage endorsement and
commercial general liability insurance against claims for bodily injury, death
and property damage occurring in, on or about the Property, and to pay all
premiums for such insurance prior to the applicable due dates.


    5.5    Tangible Personal Property. Seller shall not remove any of the
Tangible Personal Property which cost, in the aggregate, in excess of $500.00
per Property except as may be required for necessary repair or replacement
(provided that any replacement shall be of equal quality as existed at the time
of removal) and, in the case of supplies, except for those items consumed in the
ordinary course of business.


    5.6    Leasing Commissions. As of the Closing Date, there shall be no
leasing commissions or locator fees payable or due by the “landlord” or “lessor”
under any Lease (including any modification or extension of any Lease). The
terms of this Section 5.6 shall survive Closing.


    5.7    Encumbering the Property. From and after the Effective Date hereof,
except for the Additional Mortgages entered into as set forth in Section
4.1.3(c), and until the Closing, or the earlier termination of this Agreement,
Seller shall not sell, assign, transfer or create or permit to be created any
right, title or interest whatsoever in and to the Property other than the Leases
as addressed above, create or permit to exist any lien, easement, encumbrance or
charge thereon without Purchaser’s prior written consent.


    5.8    Employee Matters. After the end of the Inspection Period, Purchaser
may conduct private interviews with the individuals who are employed on site by
Seller, any affiliates of Seller or any property manager in connection with the
operation of the Property (the “Property Employees”); provided, however, that
any such interviews shall not unreasonably disrupt or disturb (A) the on-going
operation of the Property, (B) any services to the Property, or (C) the quiet
possession of any tenants under the Leases. Purchaser may consider directly
and/or indirectly making, but shall not be obligated to
22

--------------------------------------------------------------------------------



make, offers of employment to any of the Property Employees, such offers to be
effective as of and contingent upon the Closing and on such terms and conditions
as may be determined by Purchaser in its sole discretion. As between Purchaser
and Seller, (A) all amounts and benefits payable to the Property Employees
providing services to the Property (including any accrued or vested benefits)
prior to the Closing Date will not be prorated between the parties and shall
remain the sole responsibility of Seller, and (B) if and to the extent that
Purchaser directly and/or indirectly hires any such Property Employees,
Purchaser will be responsible for any amounts and benefits earned by such
employees on and after the Closing Date. If and to the extent that Purchaser or
its affiliate directly and/or indirectly makes an offer to hire any such
Property Employees (each, a “Purchaser Employee”) and the Purchaser Employee
accepts such employment, then for a period beginning upon each such Purchaser
Employee’s acceptance of employment with Purchaser’s affiliate and continuing
until ninety (90) days following the Closing, neither Seller, nor its affiliated
property manager nor any of their respective affiliates shall solicit or
persuade, or attempt to solicit or persuade, any such Purchaser Employee to
terminate or modify his or her employment relationship, whether or not pursuant
to a written agreement, with Purchaser, Purchaser’s management company or their
respective affiliates unless such employee first independently declines in
writing the offer from Purchaser or its affiliate or is first terminated from
employment with Purchaser or its affiliate. The terms of this Section 5.8 shall
survive Closing.


    5.9    Notices. Seller shall deliver to Purchaser, promptly after receipt by
the Seller, copies of all written notices of violation with respect to the
Property issued by any governmental entity having jurisdiction over the
Property. Seller shall deliver to Purchaser promptly after receipt by the
Seller, copies of all written notices of any monetary or material non-monetary
default issued by Seller or received by Seller in respect of any Contract.
Promptly after Seller obtains knowledge thereof, Seller shall advise Purchaser
of any pending or threatened in writing litigation (excluding any routine
residential landlord-tenant disputes), arbitration or similar proceeding (and
any updates regarding the foregoing) which affects the Property in any material
respect or Seller’s ability to consummate the transactions contemplated hereby,
which litigation is not adequately covered by existing insurance, and any
condemnation, environmental, zoning or other land-use regulation proceedings
related to the Property.


    5.10    Defeasance. Title to the Tallahassee Property is encumbered by, and
subject to, that certain mortgage loan in the original principal amount of
$36,300,000.00 (the “Tallahassee Loan”), which Tallahassee Loan is evidenced,
governed and secured by the documents listed on Exhibit “Q” attached hereto
(collectively, the “Tallahassee Loan Documents”), and is held by U.S. Bank
National Association, as trustee for the registered Holders of Banc of America
Merrill Lynch Commercial Mortgage Inc., Multifamily Mortgage Pass-Through
Certificates, Series 2013-K25. Seller, at Seller’s sole cost and expense (except
for any attorneys’ fees incurred by Purchaser related to the Defeasance), shall
cause the Tallahassee Loan to be defeased at Closing in accordance with the
Tallahassee Loan Documents such that at Closing the Tallahassee Property will be
released from any and all liens related thereto (the “Defeasance”).


Purchaser and Seller hereby each agree to deposit all closing documents required
by this Agreement, which documents shall be fully executed and where required
acknowledged, with the Escrow Agent, no later than 3:00 pm New York time on the
date which is one (1) business day prior to the Closing Date (the “Pre-Closing
Date”). Purchaser hereby agrees to deposit the Purchase Price by wire transfer
of immediately available federal funds, plus or minus prorations, with the
Escrow Agent no later than the Pre-Closing Date provided that Purchaser shall
not be required to fund the Purchase Price until Seller has deposited with the
Escrow Agent all closing documents required under this Agreement. Seller shall
credit Purchaser at Closing one day of interest at the actual interest rate of
any loan received by Purchaser related to the acquisition of the Property on the
funds advanced by Purchaser’s lender on the Pre-Closing
23

--------------------------------------------------------------------------------



Date in consideration for funding the Purchase Price on the Pre-Closing Date.
The provisions of this Section 5.10 shall survive the Closing or termination of
this Agreement.


    5.11    Rent Ready. Seller shall cause all units at the Property which have
been vacant for more than five (5) days prior to Closing to be in Rent Ready
Condition on or before Closing, provided however that any failure to cause any
such units to be in Rent Ready Condition shall in no event be deemed or
construed to constitute a breach or default of this Agreement by Seller, and
Purchaser’s sole and exclusive remedy in the event of any such failure shall be
to receive credit against the Purchase Price at Closing in the amount of $225.00
per bed for each bed in each such unit which has been vacant for more than five
(5) days prior to Closing which is not in Rent Ready Condition on or before
Closing. For purposes of this Agreement, “Rent Ready Condition” means the
applicable unit has been cleaned and prepared for occupancy for each new tenant
in a manner consistent with Seller’s current standards for units available for
rent.


    5.12    Litigation. PAC Guarantor shall indemnify Purchaser and its
affiliates, and its and their respective officers, directors, managers,
employees, members, partners, stockholders, representatives, agents, successors
and permitted assigns (collectively, “Purchaser Indemnified Parties”) from and
against all losses, claims, costs and expenses (including, without limitation,
reasonable attorney’s fees and court fees) that Purchaser Indemnified Parties
incur to the extent arising from or out of the Retreat Class Action Complaint or
the Tallahassee Litigation, each as described in Exhibit “O” attached hereto.
This Section 5.12 shall survive the Closing.


6.
CLOSING
    6.1    Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall be held through an escrow at the offices of the Escrow Agent,
located at the address set forth in Section 9.1 hereof, no later than 2:00 p.m.
(in Atlanta, Georgia) on the date that is ten (10) days after the date (i) the
Financing Contingency has been satisfied and (ii) Loan Assumption Approvals have
been obtained for each Loan Assumption Property that has not been previously
terminated in accordance with this Agreement (the “Closing Date”). The parties
expressly acknowledge and agree that in the event Loan Assumption Approval is
not obtained with respect to one or more of the Loan Assumption Properties and
to the extent Seller has the right to do so, Seller does not elect to terminate
the Agreement in its entirety in accordance with Section 2.1(c) hereof, this
Agreement shall terminate with respect to the agreement of Seller to sell and
the agreement of Purchaser to purchase any Loan Assumption Property for which
Loan Assumption Approval has not been obtained and the parties’ rights and
obligations hereunder shall remain and continue with respect to the sale and
purchase of the remainder of the Property.
6.2    Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to (i) tenants in possession under the Leases, as set
forth on the Rent Roll delivered no later than three (3) business days prior to
Closing, and (ii) the Permitted Encumbrances.
6.3    Proration. The following items shall be prorated as of 12:01 am on the
Closing Date: (i) collected rents, other collected amounts payable by the
tenants under the Leases, and all other collected income with respect to the
Property for the month in which the Closing occurs, (ii) real estate and
personal property taxes and other assessments with respect to the Property for
the year in which the Closing occurs, and (iii) all operating expenses relating
to the ownership and operation of the Property, including any fees and charges
under any Contracts being assigned to and assumed by Purchaser at Closing;
provided however, in no event shall Purchaser be responsible for costs
associated with property management contracts or employee expenses. If permitted
by the applicable utility providers, utilities
24

--------------------------------------------------------------------------------



shall be canceled by Seller and reestablished in Purchaser’s name on the Closing
Date; otherwise, utilities shall be prorated between Seller and Purchaser at
Closing, with such proration to be readjusted at such time as final utility
bills become available. Any amounts unpaid under the Contracts which Purchaser
elects or is obligated to assume at Closing shall be prorated between Seller and
Purchaser at Closing. If accurate allocations cannot be made at Closing because
current bills are not obtainable, Seller and Purchaser shall allocate such
income or expenses at Closing on the best available information, subject to
adjustment upon receipt of the final bill or other evidence of the applicable
income or expense. Delinquent rent shall not be prorated.
    (a)    Subsequent to the Closing, if any such rents and other income are
received by Purchaser, all such amounts shall be applied in the following order:
(i) first to rent due for the month or months following the month in which
Closing occurs to keep rent current, (ii) next, to delinquent rent due for the
month in which Closing occurs, and (iii) the balance to delinquent rent due for
the period prior to the month in which Closing occurs. Any such rentals due to
Seller shall be paid by Purchaser to Seller within sixty (60) days following
Purchaser’s receipt thereof. If, subsequent to the Closing, any such rents and
other income payable to Purchaser, as provided above, are received by Seller,
Seller shall remit to Purchaser within sixty (60) days following Seller’s
receipt thereof and such rent shall be calculated and applied as aforesaid.
Purchaser shall receive a credit at Closing for all Deposits that are being held
by or on behalf of Seller, as reflected on the final Rent Roll delivered to
Purchaser (and interest thereon if required by law or contract to be earned
thereon). Purchaser shall receive a credit at Closing for all rent rebates,
deductions, concessions or offsets with respect to the Leases for the Academic
Year, if applicable, including, without limitation, the value of any gift cards
payable to tenants following Closing (but only to the extent the cost of any
such gift cards have not been paid for by Seller), as reflected on the final
Rent Roll delivered to Purchaser. The foregoing does not include any credit for
“concessions” in the form of free rent provided to a tenant which results in a
net effective rent as shown on the Rent Roll.
    (b)    If the Closing shall occur before the tax rate or the assessed
valuation of the Property is fixed for the then current year, the apportionment
of taxes shall be based on 103% of the taxes assessed against the Property for
the calendar year immediately preceding the calendar year in which the Closing
occurs, subject to any notice of reassessment which may have been received prior
to Closing. Should such proration not be based on the actual amount of the taxes
for the period in question and should such proration prove to be inaccurate upon
receipt of the actual bills for the Property, then, either Seller or Purchaser
may demand a payment from the other party correcting such malapportionment,
except in the case of real estate taxes which at the expiration of such period
are subject to appeal. Claims with respect to the adjustment which are subject
to the appeal of real estate taxes will be valid if made on or before the date
that is sixty (60) days after a final order or resolution shall have been issued
in such appeal. Both parties shall use good faith efforts to resolve any
disputed claims promptly. The obligations of the parties under this Section
6.3(b) shall survive for a period of sixty (60) days after final bills are
received to ascertain final apportionment of taxes.
(c)    Seller shall be entitled to receive refunds for any and all deposits
which Seller has made with utility companies, and Purchaser shall replace such
deposits at Closing.
In the event that a post-closing true-up is necessary, Purchaser shall work
diligently with Seller to finalize the prorations within one hundred twenty
(120) days after the Closing Date (except as to real estate taxes for the
current period, the final adjustment with respect to which shall take place
pursuant to Section 6.3(b). Seller and Purchaser shall have reasonable access
to, and the right to inspect and audit, the other’s books to confirm the final
prorations. Notwithstanding anything to the contrary in this Agreement, Seller’s
liabilities related to prorations under this Section 6.3 shall not be subject to
the Ceiling. The agreements of Seller and Purchaser set forth in this Section
6.3 shall survive the Closing as specified in this Section 6.3.


25

--------------------------------------------------------------------------------



6.4    Closing Costs. Purchaser shall pay, on the Closing Date, (a) one-half of
any escrow fees of the Escrow Agent, (b) the costs relating to the extended
portion of the premiums for the ALTA Extended Owner's Policies of Title
Insurance issued pursuant to the Title Commitments (collectively, the “Title
Policy”) as set forth on Exhibit “P”, (c) all title insurance costs and premiums
relating to endorsements or other modifications to the Title Policy issued
pursuant to the Title Commitments and any mortgagee’s policies of title
insurance, (d) the fees of Purchaser’s counsel, (e) all costs relating to the
Survey, if any, (f) any recording or filing fees necessary to record the Deed
(as hereinafter defined) (except with respect to the Tempe Land), (g)
documentary stamp, recordation or transfer tax related to the conveyance of
title to the Property as set forth on Exhibit “P”, and (h) any other expenses
incurred by Purchaser, or its consultants or representatives in inspecting and
evaluating the Property or closing this transaction. Seller shall pay, on the
Closing Date, (i) any recording or filing fees necessary to remove any (A)
Unacceptable Encumbrances which Seller is obligated or agreed to remove under
the terms of this Agreement and (B) any Required Clearance Exceptions, (ii) any
documentary stamp, recordation or transfer tax related to the conveyance of
title to the Property as set forth on Exhibit “P”, (iii) any recording or filing
fees necessary to record each of the Deed and Affidavit of Property Value with
respect to the Tempe Land, (iv) one-half of any escrow fees of the Escrow Agent,
(v) all costs relating to the premiums for the Title Policy as set forth on
Exhibit “S”, and (vi) the fees of Seller’s counsel.
6.5    Seller’s Obligations at the Closing. At the Closing, Seller shall deliver
to Purchaser the following:
(a)    Deed. Duly executed and acknowledged Special or Limited Warranty Deed
(the “Deed”), as applicable, for each individual Land conveying the Land and
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”.
(b)    Bill of Sale. A duly executed and acknowledged Bill of Sale (the “Bill of
Sale”) conveying the Tangible Personal Property to Purchaser, in the form
attached to this Agreement as Exhibit “C”.
(c)     Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.
(d)    Foreign Person. Duly executed and acknowledged Affidavits certifying that
each Seller is not a “foreign person,” as defined in the federal Foreign
Investment in Real Property Tax Act of 1980, and the 1984 Tax Reform Act, as
amended, in the form attached to this Agreement as Exhibit “D”.
(e)    Leases. The originals, or copies should originals not be available, of
all of the Leases to which Seller is a party, if any, and together with all keys
in Seller’s possession.
(f)    Contracts. Originals, or copies should originals not be available, of all
of the Contracts.
(g)    Affidavits. Duly executed and acknowledged Owner’s affidavits, in the
forms attached to this Agreement as Exhibit “E”, and a duly executed and
acknowledged (where required) Affidavit of Property Value as required by Arizona
law sufficient for the Title Company to delete any standard title and survey
exceptions from the title insurance policies issued to Purchaser, including,
without limitation, those exceptions for (w) mechanics’ or materialmen’s liens,
(x) parties in possession, other than tenants as tenants only under unrecorded
leases as set forth on the Rent Roll, and (y) matters not shown in the public
records, and with respect to the Kennesaw Property, an Affidavit of Seller’s
Residence affirming that the Kennesaw Seller is, or is deemed, a “resident” of
Georgia.
(h)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to by Seller, as may be required of Seller by
law in connection with the conveyance of the Property to Purchaser.
26

--------------------------------------------------------------------------------



(i)    Security Deposits. All Deposits under Leases together with any and all
interest accrued thereon.
(j)    Sellers’ Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Seller indicating that all of
Seller’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made, in the form attached to this
Agreement as Exhibit “F”.
(k)    Revised Rent Roll. An updated Rent Roll (including the amount of any
rents collected, scheduled rents, and the Deposits held thereunder, a report of
delinquencies under the Leases existing as of the Closing Date, pre-leasing
reports and a summary of any free rent, rebates, recurring and non-recurring
rent concessions that have not been fully satisfied, deductions, or offsets
under the Leases for the Academic Year and any subsequent academic year, if
applicable) and operating statements for the Property printed as of three (3)
business days prior to the Closing Date certified to be true, correct and
complete in all material respects and stating the amount of all of the Security
Deposits held by Seller under each Lease.
(l)    Keys. All keys to the Property, labeled for identification.
(m)    Termination of Property Management Agreement. Duly executed terminations
of any existing property management agreements affecting the Property.
(n)    Broker’s Lien Waiver. With respect to the Kennesaw Property, a duly
executed and acknowledged Broker’s Lien Waiver from Agent.
(o)    Florida Sales Tax Clearance Letter. A sales tax clearance letter from the
Department of Revenue of the State of Florida indicating that all sales taxes
arising from the Seller’s operations of the Orlando Property and the Tallahassee
Property have been paid in full; provided that in the event Seller is unable to
deliver such sales tax clearance letter at closing, PAC Guarantor hereby agrees
by joinder to this Agreement to indemnify Purchaser for any sales taxes due and
payable arising from Seller’s operations of the Orlando Property or the
Tallahassee Property accruing prior to the Closing Date. Any such
indemnification shall survive the Closing.
(p)    Other Tax Forms. Any other federal or state tax reporting forms required
in connection with the transactions contemplated by this Agreement including,
but not limited to, Internal Revenue Service Form 1099.
(q)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
6.6    Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Seller the following:
(a)    Purchase Price. The Purchase Price, as adjusted pursuant to the terms
hereof, payment of which shall be made by wire transfer of immediately available
funds to the account of the Escrow Agent for the benefit of Seller in accordance
with the terms of Section 6.1.
(b)    Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.
(c)    Purchaser’s Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Purchaser indicating that all of
Purchaser’s representations and warranties made in this Agreement are true and
correct in all material respects as of the Closing Date as if then made, in the
form attached to this Agreement as Exhibit “L”.
27

--------------------------------------------------------------------------------



(d)    Affidavit of Property Value. A duly executed and acknowledged (where
required) Affidavit of Property Value as required by Arizona law.
(e)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
6.7    Documents to be Executed by Seller and Purchaser. At the Closing, Seller
and Purchaser shall also execute and deliver the following:
(a)    Tenant Notices. Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for security deposits (specifying
the amounts of such deposits) returnable under the Leases and notifying such
tenants of the new address where tenants are to make rental payments after the
Closing, in the form attached to this Agreement as Exhibit “G”. Seller shall
sign one (1) counterpart of the tenant notice letter for each Property and
Purchaser shall thereafter be responsible for the delivery of the tenant notice
letter to all tenants of the Property, as determined by Purchaser in its sole
discretion.
(b)    Assignment and Assumption of Leases, Contracts and Intangible Property.
An “Assignment and Assumption of Leases, Contracts and Intangible Property” (the
“Assignment”) in the form attached to this Agreement as Exhibit “H”, for the
Property assigning to Purchaser the Leases, those Contracts which Purchaser has
elected to assume and the Intangible Property.
(c)    Settlement Statements. Settlement statements, in conformity with the
terms of this Agreement and otherwise in form acceptable to Seller and
Purchaser.
(d)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to, as may be required by law in connection
with the conveyance of the Property to Purchaser.
(e)    Assignment and Assumption of Mezzanine Loan. An assignment and assumption
of the Mezzanine Loan Documents (as hereinafter defined) in the form attached to
this Agreement as Exhibit “S”.
(f)    Underwritten Bad Debt Escrow Agreement. An Underwritten Bad Debt Escrow
Agreement (as hereinafter defined) in the form attached to this Agreement as
Exhibit “U”.
(g)    Escrow Agreement. An Escrow Agreement (as hereinafter defined) in the
form attached to this Agreement as Exhibit “EE”.
(h)    Roof Escrow Agreement. A Roof Escrow Agreement (as hereinafter defined)
in the form attached to this Agreement as Exhibit “FF”.
7.
RISK OF LOSS
7.1    Condemnation. If, prior to the Closing, action is initiated to take the
Land and Improvements, or part thereof, by eminent domain proceedings or by deed
in lieu thereof (each a “Taking”), which Taking will (i) cause the Property to
no longer comply with zoning requirements affecting the Property, (ii) affect
the Property’s access to a publicly-dedicated and maintained right-of-way for
vehicular and pedestrian access or affect parking at the Property, (iii) have a
material adverse effect on the continued operation or leasing activity of the
Property, or (iv) cost in excess of $1,000,000.00 per individual Property to
restore in Purchaser’s reasonable opinion (an “Impacted Property”), then
Purchaser may either at or prior to Closing, by written notice to Seller, elect
to either (a) terminate this Agreement with
28

--------------------------------------------------------------------------------



respect to the Impacted Property and promptly receive a refund of a percentage
of the Earnest Money equal to the quotient (expressed as a percentage) of the
Allocated Purchase Price of such terminated Impact Property divided by the total
Purchase Price, and neither party shall have any further rights or obligations
hereunder with respect to the sale and purchase of the Impacted Property except
for the Surviving Obligations, or (b) consummate the Closing, in which latter
event all of Seller’s assignable right, title and interest in and to the award
of the condemning authority with respect to the Impacted Property shall be
assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price. If there is a Taking with respect to two or more Properties,
either party may terminate the Agreement in its entirety, the Earnest Money
shall be returned to Purchaser and Purchaser and Seller shall have no further
rights or obligations under this Agreement except for the Surviving Obligations.
In the event Purchaser terminates this Agreement with respect to an Impacted
Property, the Purchase Price shall be reduced by the amount allocated to the
Impacted Property pursuant to Section 2.1 and set forth on Exhibit “N” attached
hereto on the Effective Date, and the parties’ rights and obligations hereunder
shall remain and continue with respect to the sale and purchase of the remainder
of the Property. The Seller shall provide written notice to Purchaser of a
Taking affecting the Property within ten (10) business days of obtaining
knowledge of such Taking.
7.2    Casualty. If the Improvements, or any part thereof, suffers any damage or
causes a loss in rent payable equal to or in excess of $1,000,000.00 per
individual Property, as determined by Purchaser in its reasonable discretion or
there is an uninsured loss at a Property in excess of $1,000,000.00 (a “Damaged
Property”), prior to the Closing from fire or other casualty, Purchaser may
either at or prior to Closing, by written notice to Seller, elect to either
(a) terminate this Agreement with respect to the Damaged Property and promptly
receive a refund of a percentage of the Earnest Money equal to the quotient
(expressed as a percentage) of the Allocated Purchase Price of such terminated
Damaged Property divided by the total Purchase Price, and neither party shall
have any further rights or obligations hereunder with respect to the sale and
purchase of the Damaged Property except for the Surviving Obligations, or (b)
consummate the Closing, in which latter event all of Seller’s right, title and
interest in and to the proceeds of any insurance covering such damage with
respect to the Damaged Property shall be assigned to Purchaser at the Closing
and there shall be no reduction in the Purchase Price (except, however,
Purchaser shall receive at Closing a credit equal to Seller’s deductible with
respect to the Damaged Property). If there are two or more Damaged Properties
and provided Purchaser has not elected to terminate the Agreement with respect
to more than one Property, either Purchaser or Seller may terminate the
Agreement in its entirety, the Earnest Money shall be returned to Purchaser and
Purchaser and Seller shall have no further rights or obligations under this
Agreement except for the Surviving Obligations. If the Improvements, or any part
thereof, suffers any damage and loss in rent payable less than the $1,000,000.00
threshold and there is no uninsured loss less than $1,000,000.00 for which
Seller does not agree to be responsible, Purchaser agrees that it will
consummate the Closing and accept the assignment of the proceeds of any
insurance covering such damage, and there shall be no reduction in the Purchase
Price (except, however, Purchaser shall receive at Closing a credit equal to
Seller’s deductible with respect to the damaged Property and the amount of any
uninsured loss less than $1,000,000.00, if any). In the event Purchaser
terminates this Agreement with respect to a Damaged Property, the Purchase Price
shall be reduced by the amount allocated to the Damaged Property in Section 2.1
and set forth on Exhibit “N” attached hereto on the Effective Date, and the
parties’ rights and obligations hereunder shall remain and continue with respect
to the sale and purchase of the remainder of the Property. Seller shall provide
written notice to Purchaser of any fire or casualty at the Property within ten
(10) business days of such fire of casualty.
8.
DEFAULT
8.1    Breach by Seller. If Seller (i) breaches any of its obligations hereunder
to be performed by it in any material respects prior to the Closing Date, or
(ii) defaults in the performance of any of its obligations to be performed by it
in any material respects on the Closing Date, Purchaser shall be entitled, as
its sole
29

--------------------------------------------------------------------------------



and exclusive remedy, at law or in equity, to either (i) terminate this
Agreement and receive a refund of the Earnest Money, and Seller shall reimburse
Purchaser for all Pursuit Costs incurred by Purchaser in connection with this
transaction in an amount not to exceed Two Million Dollars ($2,000,000),
whereupon neither party shall have any further right or obligation hereunder
other than the Surviving Obligations; or (ii) pursue the remedy of specific
performance of Seller’s obligations under this Agreement; provided that any suit
for specific performance must be brought within ninety (90) days of Seller’s
default, to the extent permitted by law, Purchaser waiving the right to bring
suit at any later date. Notwithstanding the foregoing, in the event Seller
intentionally conveys any portion of the Property to a third party prior to the
earlier of (x) the termination of this Agreement pursuant to the terms hereof or
(y) ninety (90) days following the date that Closing is otherwise required to
occur under this Agreement (provided no action for specific performance has then
been initiated by Purchaser), thereby making the remedy of specific performance
unavailable to Purchaser, Purchaser shall be permitted to pursue all other
rights and remedies which may be available to it at law or in equity on account
of a breach of Seller’s obligations herein. This Agreement confers no present
right, title or interest in the Property to Purchaser, and Purchaser agrees not
to file a lis pendens or other similar notice against the Property except in
connection with the enforcement of its rights under this Section 8.1.
8.2     Breach by Purchaser. If Purchaser fails to consummate this Agreement on
the Closing Date for any reason, except Seller’s default or a termination of
this Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Seller, as its sole and exclusive remedy, may terminate this
Agreement and thereupon shall be entitled to the Earnest Money as liquidated
damages (and not as a penalty). Seller and Purchaser have made this provision
for liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that these sums represent a reasonable forecast of such damages.
8.3    Notice and Opportunity to Cure. Seller and Purchaser each agree to
provide the other party with written notice of any default by the other party
under this Agreement, and a period of ten (10) days following the other party’s
receipt of such notice within which to cure such default; provided, however,
that no such notice and opportunity to cure shall be applicable with respect to
a party’s failure to timely close, nor shall any such notice and cure period
extend beyond the Closing Date.
9.
MISCELLANEOUS
9.1    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, or (d) on
the date an electronic mail message with a pdf copy of the signed notice is
delivered to the email addresses listed below, provided confirmation of
electronic mail receipt is demonstrated by the sender’s failure to receive a
delivery failure or error message from the recipient. Any notice given pursuant
to subclauses (b) and (c) shall be accompanied by a copy delivered pursuant to
subclause (d) hereof. For purposes of this Section 9.1, the addresses of the
parties for all notices are as follows (unless changed by similar notice in
writing given by the particular person whose address is to be changed):


30

--------------------------------------------------------------------------------





If to Purchaser:    c/o TPG Real Estate
    345 California St., Suite 3300
    San Francisco, CA 94104
    Attention: Ty Newell, Jamie Sholem and Yaman Shukairy
    Email:     tnewell@tpg.com, JSholem@tpg.com and yshukairy@tpg.com
    Phone: (415) 743-1617, (212) 601-4707 and (415) 743-5426


with a copy to:    Kirkland & Ellis LLP
    300 North LaSalle
    Chicago, IL 60654
    Attention: Andrew Small
    Email:    andrew.small@kirkland.com
    Phone: (312) 862-5489


If to Seller:        c/o Preferred Apartment Communities, Inc.
            3284 Northside Parkway, Suite 150
            Atlanta, Georgia 30327
            Attention: Jeffrey R. Sprain
            Phone: (404) 818-4108
            Email:     jsprain@pacapts.com




with a copy to:        Preferred Apartment Communities, Inc.
            3284 Northside Parkway, Suite 150
            Atlanta, Georgia 30327
            Attention: Jeff Sherman
            Email: jsherman@pacapts.com
    
with a copy to:        Preferred Apartment Communities, Inc.
            3284 Northside Parkway, Suite 150
            Atlanta, Georgia 30327
            Attention: Brian Harrison
            Email: bharrison@pacapts.com


with a copy to:        Stephen F. White, Esq.
            Capital Law & Advisory Partners, LLC
            375 Northridge Road, Suite 485
            Atlanta, Georgia 30350
            Email: swhite@caplawpartners.com


If to Escrow Agent/
Title Company:    Jennifer Panciera
    Senior Vice President & Counsel
First American Title Insurance Company
666 Third Avenue, New York, NY 10017
New York, NY 10017
    Email: JPanciera@firstam.com


31

--------------------------------------------------------------------------------



9.2    Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party, except for CBRE
(“Agent”), who represents Seller. Seller shall pay Agent any commissions due
Agent on the Closing Date. Purchaser agrees to indemnify and hold harmless
Seller from and against any and all claims, losses, damages, costs or expenses
of any kind or character arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by Purchaser or on
Purchaser’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Seller agrees to indemnify and hold
harmless Purchaser from and against any and all claims, losses, damages, costs
or expenses (including but not limited to reasonable attorneys’ fees) of any
kind or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Seller or on Seller’s behalf with
Agent and/or any broker or finder in connection with this Agreement or the
transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.
9.3    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.
9.4    Amendment. This Agreement may be amended only by a written instrument
executed by Seller and Purchaser.
9.5    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
9.6    Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Georgia, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.
9.7    Governing Law. This Agreement shall be governed by the laws of the State
of Georgia and the laws of the United States pertaining to transactions in such
State.
9.8    Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Purchaser shall not have the right to assign all or any
portion of Purchaser's rights and obligations under this Agreement without
Seller’s prior written consent, which may be granted or withheld in Seller’s
sole discretion, except that Purchaser may assign or transfer this Agreement to
one or more affiliates of Purchaser without Seller’s consent or approval
provided that, prior to or at Closing, Seller receives an executed assignment
and assumption agreement which expressly assigns the Earnest Money and in which
such assignee expressly assumes performance of this Agreement for the benefit of
Seller. No such assignment or designation shall relieve or release Purchaser
from any obligations under this Agreement prior to Closing, and Purchaser shall
remain jointly and severally liable for all of same together with such assignee
until Closing. Notwithstanding the foregoing, Seller agrees to cause each
Property to be conveyed at Closing to such designee or designees as Purchaser
may provide in writing not less than five (5) business days prior to Closing.
9.9    Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
32

--------------------------------------------------------------------------------



9.10    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit, both at trial and at all appellate levels.
9.11    Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile or electronic mail signature pages shall be effective for
purposes of this Section 9.11.
9.12    No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.
9.13.    Tax-Deferred Exchange. Each party will, upon request by the other
party, cooperate as reasonably required to facilitate a tax-deferred exchange.
Notwithstanding the foregoing, neither party will be required to undertake any
liabilities or obligations or expend any sums of money in connection with a
proposed tax-free exchange for the benefit of the other party.
[Remainder of Page Left Blank]
33

--------------------------------------------------------------------------------



9.14    Disclaimers by Seller.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT NEITHER SELLER NOR SELLER'S AGENTS,
EMPLOYEES OR REPRESENTATIVES HAVE AT ANY TIME MADE AND ARE NOT NOW MAKING, AND
THEY SPECIFICALLY DISCLAIM, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (A) MATTERS
OF TITLE (OTHER THAN SELLER'S LIMITED WARRANTY OF TITLE TO BE CONTAINED IN THE
DEED), (B) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY, THE LAND AND
IMPROVEMENTS OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, THE PRESENCE
OF “HAZARDOUS MATERIALS” (AS DEFINED BELOW) IN, ON, UNDER OR IN THE VICINITY OF
THE LAND AND IMPROVEMENTS, (C) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS
AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (D) WHETHER, AND TO THE
EXTENT TO WHICH, THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF IS AFFECTED BY
ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD PRONE AREA,
FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (E) DRAINAGE, (F) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (G) THE PRESENCE OF ENDANGERED SPECIES OR ANY
ENVIRONMENTALLY SENSITIVE OR PROTECTED AREAS, (H) ZONING OR BUILDING
ENTITLEMENTS TO WHICH THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF MAY BE
SUBJECT, (I) THE AVAILABILITY OF ANY UTILITIES TO THE LAND OR IMPROVEMENTS OR
ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND
ELECTRIC, (J) USAGES OF ADJOINING PROPERTY, (K) ACCESS TO THE LAND OR
IMPROVEMENTS OR ANY PORTION THEREOF, (L) THE VALUE, COMPLIANCE WITH THE PLANS
AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION,
SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL
CONDITION OF THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE PROPERTY, THE LAND OR IMPROVEMENTS OR ANY PART THEREOF, (M)
THE CONDITION OR USE OF THE LAND OR IMPROVEMENTS OR COMPLIANCE OF THE LAND OR
THE IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (N) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND
STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (O) ANY OTHER MATTER
AFFECTING THE STABILITY AND INTEGRITY OF THE LAND OR IMPROVEMENTS, (P) THE
POTENTIAL FOR FURTHER DEVELOPMENT OF THE LAND OR IMPROVEMENTS, (Q) THE
MERCHANTABILITY OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS OR FITNESS OF THE
PROPERTY, THE LAND OR THE IMPROVEMENTS FOR ANY PARTICULAR PURPOSE, (R) THE
TRUTH, ACCURACY OR COMPLETENESS OF ANY DUE DILIGENCE ITEMS DELIVERED TO
PURCHASER, (S) TAX CONSEQUENCES, OR (T) ANY OTHER MATTER OR THING WITH RESPECT
TO THE PROPERTY, THE LAND OR THE IMPROVEMENTS.
Purchaser’s Initials: ______
34

--------------------------------------------------------------------------------



EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS,
WHERE IS, WITH ALL FAULTS". EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER UNDER SECTION 4.4 ABOVE AND CONTAINED IN ANY DOCUMENTS DELIVERED AT
CLOSING, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER HAS NOT MADE
AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY, THE LAND OR THE IMPROVEMENTS OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, OR ANY PROPERTY MANAGER,
REAL ESTATE BROKER, AGENT OR THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT
SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED
PURCHASER OF REAL ESTATE AND THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, IT IS RELYING SOLELY ON ITS
OWN EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY AND
SHALL MAKE AN INDEPENDENT VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND
INFORMATION PROVIDED BY SELLER. PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS AS PURCHASER DEEMS
NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF. PURCHASER ACKNOWLEDGES THAT SELLER HAS AFFORDED PURCHASER A
FULL OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS OF THE PROPERTY, THE LAND AND
THE IMPROVEMENTS AS PURCHASER DEEMED NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS AND THE EXISTENCE OR
NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS
MATERIALS ON OR DISCHARGED FROM THE LAND AND THE IMPROVEMENTS, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR ADVERSE ENVIRONMENTAL, HEALTH OR
SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S INSPECTIONS AND
INVESTIGATIONS. PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT: (A)
PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT; AND (B) PURCHASER IS PURCHASING THE PROPERTY FOR
BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS
PURCHASER'S RESIDENCE. EACH OF SELLER AND PURCHASER HEREBY WAIVES ANY AND ALL
RIGHTS OR REMEDIES IT MAY HAVE OR BE ENTITLED TO, DERIVING FROM DISPARITY IN
SIZE OR FROM ANY SIGNIFICANT DISPARATE BARGAINING POSITION IN RELATION TO THE
OTHER.
                Purchaser’s Initials: ______
PURCHASER ACKNOWLEDGES THAT IT WILL HAVE THE OPPORTUNITY TO INSPECT THE
PROPERTY, OBSERVE ITS PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS AND THE
OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE PROPERTY, THE
LAND AND THE IMPROVEMENTS AND
35

--------------------------------------------------------------------------------



ADJACENT AREAS AS PURCHASER DEEMS NECESSARY, AND EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, SELLER’S FRAUD OR
CLAIMS ASSERTED BY THIRD PARTIES RELATING TO THE PROPERTY FOR MATTERS ACCRUING
OR ARISING PRIOR TO THE CLOSING DATE, PURCHASER HEREBY FOREVER RELEASES AND
DISCHARGES SELLER FROM ALL RESPONSIBILITY AND LIABILITY, INCLUDING WITHOUT
LIMITATION, LIABILITIES UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980 (42 U.S.C. SECTIONS 9601 ET SEQ.), AS
AMENDED ("CERCLA"), REGARDING THE CONDITION, VALUATION, SALABILITY OR UTILITY OF
THE PROPERTY, THE LAND OR THE IMPROVEMENTS OR THEIR SUITABILITY FOR ANY PURPOSE
WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE PRESENCE IN THE
SOIL, AIR, STRUCTURES AND SURFACE AND SUBSURFACE WATERS, OF HAZARDOUS MATERIALS
OR OTHER MATERIALS OR SUBSTANCES THAT HAVE BEEN OR MAY IN THE FUTURE BE
DETERMINED TO BE TOXIC, HAZARDOUS, UNDESIRABLE OR SUBJECT TO REGULATION AND THAT
MAY NEED TO BE SPECIALLY TREATED, HANDLED AND/OR REMOVED FROM THE LAND OR THE
IMPROVEMENTS UNDER CURRENT OR FUTURE FEDERAL, STATE AND LOCAL LAWS, REGULATIONS
OR GUIDELINES, AND ANY STRUCTURAL AND GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND
WATER CONDITIONS AND SOLID AND HAZARDOUS WASTE AND HAZARDOUS MATERIALS ON,
UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE LAND OR THE IMPROVEMENTS.
PURCHASER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS AND
REGULATIONS RELATING TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE
LAND OR THE IMPROVEMENTS AND THE RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND
CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS
OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.
Purchaser’s Initials: ______
[Remainder of Page Left Blank]
36

--------------------------------------------------------------------------------



For purposes hereof, "Hazardous Materials" means "Hazardous Material,"
"Hazardous Substance," "Pollutant or Contaminant," and "Petroleum" and "Natural
Gas Liquids," as those terms are defined or used in Section 101 of CERCLA, and
any other substances regulated, listed, limited or prohibited under any
Environmental Law because of their effect or potential effect on public health
and the environment, including, without limitation, PCBs, lead paint, asbestos,
urea formaldehyde, radioactive materials, putrescible materials, and infectious
materials. As used herein, “Environmental Law” means all past, present or future
federal, state and local statutes, regulations, directives, ordinances, rules,
policies, guidelines, court orders, decrees, arbitration awards and the common
law, which pertain to environmental matters, contamination of any type
whatsoever or health and safety matters, as such have been amended, modified or
supplemented from time to time (including all present and future amendments
thereto and re-authorizations thereof).
The terms and conditions of this Section 9.14 shall expressly survive the
Closing without time limitation, and not merge with the provisions of any
closing documents.
Purchaser and Seller acknowledge and agree that the representations, warranties,
disclaimers and other agreements set forth in this Agreement are an integral
part of this Agreement and that neither Purchaser nor Seller would have agreed
to sell or purchase the Property, as applicable, for the Purchase Price without
the representations, warranties, disclaimers and other agreements set forth in
this Agreement.
No shareholder, officer, employee or agent of or consultant of or to Seller or
Purchaser shall be held to any personal liability hereunder, and no resort shall
be had to their property or assets for the satisfaction of any claims hereunder
or in connection with the transaction contemplated by this Agreement.
Furthermore, Seller’s liability under this Agreement is explicitly limited to
Seller’s interest in the Property, including any proceeds thereof. Purchaser
shall have no recourse against any other property or assets of Seller or any
other Seller Parties or of any of the assets or property of any of the foregoing
for the payment or collection of any amount, judgment, judicial process,
arbitral award, fee or cost or for any other obligation or claim arising out of
or based upon this Agreement and requiring the payment of money by Seller.
Except as otherwise expressly set forth in this Section 9.14, neither Seller nor
any Seller Party shall be subject to levy, lien, execution, attachment or other
enforcement procedure for the satisfaction of any of Purchaser’s rights or
remedies under or with respect to this Agreement, at law, in equity or
otherwise. Purchaser shall not seek enforcement of any judgment, award, right or
remedy against any property or asset of Seller or any Seller Parties other than
Seller’s interest in the Property or any proceeds thereof. The provisions of
this Section 9.14 shall survive the termination of this Agreement.
9.15    Exhibits and Schedules. The following exhibits are attached to this
Agreement and are incorporated into this Agreement by this reference and made a
part hereof for all purposes:
(a)    Exhibit A, Legal Description of the Land
(b)    Exhibit B, Form of Deed
(c)    Exhibit C, Form of Bill of Sale
(d)    Exhibit D, Form of Certification of Non-Foreign Status
(e)    Exhibit E, Form of Owner’s Affidavit
(f)    Exhibit F, Form of Certificate of Seller
(g)    Exhibit G, Form of Tenant Notice Letter
(h)    Exhibit H, Form of Assignment
(i)    Exhibit I, List of Personal Property
(j)    Exhibit J, List of Contracts
(k)    Exhibit K, Rent Roll
(l)    Exhibit L, Form of Certificate of Purchaser
(m)    Exhibit M, List of Warranties
(n)    Exhibit N, Purchase Price Allocations
(o)    Exhibit O, Litigation
37

--------------------------------------------------------------------------------



(p)    Exhibit P, Allocation of Closing Costs
(q)    Exhibit Q, Tallahassee Loan Documents
(r)    Exhibit R, Mezzanine Loan Documents
(s)    Exhibit S, Assignment and Assumption of Mezzanine Loan Documents
(t)    Exhibit T, Underwritten Bad Debt
(u)    Exhibit U, Underwritten Bad Debt Escrow Agreement
(v)    Exhibit V, Excel Model
(w)    Exhibit W, Underwritten Revenue Assumptions
(x)    Exhibit X, Knightshade Estoppel
(y)    Exhibit Y, Stadium Village Association Estoppel
(z)    Exhibit Z, Stadium Village Storm Water Estoppel
(aa)    Exhibit AA, Seller’s Leasing Standards
(bb)    Exhibit BB, Property Information
(cc)    Exhibit CC, Loan Documents
(dd)    Exhibit DD, SPE Modifications
(ee)    Exhibit EE, Escrow Agreement
(ff)    Exhibit FF, Roof Escrow Agreement
(gg)    Schedule 4.4(a)(xxv), Events of Default


9.16    Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date, unless consented to in writing by the other
party (which consent may be granted or withheld in the sole discretion of the
party whose consent is being requested), no press release or other public
disclosure concerning this transaction shall be made by or on behalf of Seller
or Purchaser, and each party agrees to use best efforts to prevent disclosure of
this transaction by any third party; provided, that the parties agree that the
initial press release regarding this Agreement shall be a mutually acceptable
joint press release.  Notwithstanding the foregoing, (i) each party shall be
entitled to make disclosures concerning this Agreement and materials provided
hereunder to its lenders, prospective investors, attorneys, accountants,
employees, agents, other service professionals and the U.S. Securities and
Exchange Commission as may be reasonably necessary in furtherance of the
transactions contemplated hereby, including, without limitation, the filing with
the Securities and Exchange Commission by Preferred Apartment Communities, Inc.
of a Form 8-K reporting the entry into this Agreement (the “Form 8-K”)
containing only such information as Seller or Preferred Apartment Communities,
Inc. is required to include in its filing of the Form 8-K; provided, however,
that Seller shall give Purchaser a reasonable opportunity to review and comment
on the Form 8-K and any other subsequent disclosure or filing made with the
Securities and Exchange Commission reporting the entry into this Agreement or
any amendment thereto or the consummation of the transactions contemplated
herein that is not consistent with the Form 8-K (and Seller shall reasonably
consider Purchaser’s comments thereon), (ii) each party shall be entitled to
make such disclosures concerning this Agreement and materials provided hereunder
as may be necessary to comply with any court order or directive of any
applicable governmental authority, and (iii) Purchaser’s confidentiality
obligations under this Section 9.16 shall not apply to any information which (a)
was already in Purchaser’s possession prior to its receipt from Seller, (b) is
or becomes publicly available other than as a result of a disclosure by
Purchaser, or (c) is independently developed by Purchaser. The provisions of
this Section 9.16 shall survive Closing or any termination of this Agreement.
9.17    Joint and Separate Liability. All entities constituting “Seller”
hereunder shall be jointly and severally liable for the faithful performance of
the terms and conditions hereof, and of any other document executed in
connection herewith, to be performed by Seller. Each Seller is jointly and
separately liable for the representations, warranties, covenants and obligations
of each Seller under this Agreement with respect to the Property owned by each
Seller and the documents executed in connection herewith. The provisions of this
Section 9.17 shall survive Closing or any termination of this Agreement.
9.18    Solicitation. Neither Seller nor any of its affiliates, officers,
employees, directors, stockholders and representatives shall during the term of
this Agreement directly or indirectly solicit or respond to offers and proposals
from other parties in connection with the possible acquisition of the Property
(or any
38

--------------------------------------------------------------------------------



portion thereof), sale of or disposition of the Property (or any portion
thereof) or any other transaction involving a change in ownership of, or debt or
equity financing of, the Property (or any portion thereof) subsequent to August
7, 2020, except as set forth in Section 4.1.3(c).
9.19    Covid-19 Matters. Notwithstanding the foregoing, to the extent a
Blocking Event (as defined below) has occurred on a Key Performance Date (as
defined below) or the business day immediately prior to a Key Performance Date,
such Key Performance Date shall be extended until the date that is two (2)
business days following a Blocking Event Cure. Further, and notwithstanding
anything to the contrary contained herein, in the event the Blocking Event would
result in the then scheduled Closing Date being extended for more than thirty
(30) days, either Seller or Purchaser shall have the right to terminate this
Agreement. Upon a termination of this Agreement as set forth in this Section
9.19, Escrow Agent shall disburse the Earnest Money to Purchaser and, upon such
disbursement, this Agreement shall be null and void and of no further force or
effect and neither party shall have any rights or obligations against or to the
other except for those provisions hereof which by their terms expressly survive
the termination of this Agreement.
For purposes hereof, the terms below shall have the following definitions:
“Blocking Event” shall mean an event, development, condition or state of facts
that: (a) prevents Federal Express and the United Parcel Service from being able
to pick up packages from, or deliver packages to, Purchaser, Seller, Escrow
Agent or its applicable legal counsel, (b) results in the closure of the Escrow
Agent’s or Title Company’s offices; provided that it shall not be a Blocking
Event if a replacement escrow agent within the same national title insurance
company agrees to act as escrow agent pursuant to the terms of this Agreement at
no additional cost or liability to either party, (c) results in the inability or
unwillingness of the Title Company to issue the Title Policy (or Purchaser’s
lender’s insurance policy) on the Closing Date free and clear of any additional
title exceptions due to general market conditions, including the closing of the
local recording office (and not specifically related to the Property, with
respect to which this Section 9.19 shall govern), or (d) prevents Purchaser’s
bank from sending or processing wire transfers for a material portion of the
day.


“Blocking Event Cure” shall mean with respect to any Blocking Event
(i) described in clause (a) of the definition thereof, the resumption of pick-up
and overnight deliveries by any nationally recognized overnight courier, (ii)
described in clause (b) of the definition thereof, the reopening of the Escrow
Agent’s and Title Company’s offices, (iii) described in clause (c) of the
definition thereof, the ability and willingness of the Title Company to issue
the Title Policy pursuant to the other terms and conditions of this Agreement,
and (iv) described in clause (d) of the definition thereof, wire transfers by
Purchaser’s bank and the banking institution providing acquisition financing to
Purchaser, if applicable, have resumed.


“Key Performance Date” shall mean, (x) with respect to clause (a) of the
definition of “Blocking Event”, the Closing Date or the business day prior to
the Closing Date, and (y) with respect to clause (d) of the definition of
“Blocking Event”, the Closing Date and any other date on which the performance
of an obligation requires the wiring of funds and (z) with respect to all other
clauses of the definition of “Blocking Events”, the Closing Date.


9.20    Assignment of Mezzanine Loan. In consideration of the mutual covenants
and agreements set forth herein, and other consideration (the receipt and
sufficiency of which are hereby acknowledged), Starkville Mezzanine Lending,
LLC, a Georgia limited liability company and an affiliate of Seller
(“Starkville”), hereby agrees to assign to Purchaser, effective as of the
Closing Date, all rights, title and interests of Starkville in, to and under or
arising out that certain loan in the principal face amount of $6,116,384.00 (the
“Mezzanine Loan”), which Loan is evidenced, secured by and more particularly
39

--------------------------------------------------------------------------------



described in those documents set forth in Exhibit “R” attached hereto and made a
part hereof (collectively, the “Mezzanine Loan Documents”). Purchaser hereby
agrees to accept the foregoing assignment and assume all rights and obligations
of Starkville arising after the Closing Date under the Mezzanine Loan Documents
and otherwise relating to the Mezzanine Loan, including all rights of Starkville
as “Agent” and “Lender” under the terms of that certain Mezzanine Loan Agreement
dated as of June 16, 2014 by and among Haven Campus Communities Starkville
Member, LLC, a Georgia limited liability company (“Borrower”), and Starkville
(as amended, the “Mezzanine Loan Agreement”). Seller agrees to reasonably
cooperate and deliver any notices or documents as required to comply with the
terms of the Intercreditor Agreement identified on Exhibit “R”.
9.21    Covid-19 Related Bad Debt Reserve Escrow. Seller hereby acknowledges
that the Purchase Price agreed to by Purchaser under the terms of this Agreement
assumes a Bad Debt Expense of $215,427 for all of the Properties, as such amount
may be ratably adjusted in the event this Agreement is terminated with respect
to any individual Property (the “Underwritten Bad Debt”) as shown in Exhibit “T”
attached hereto and made a part hereof and has agreed to deposit with Title
Company at the Closing, pursuant to an escrow agreement (the “Underwritten Bad
Debt Escrow Agreement”) in the form attached to this Agreement as Exhibit “U”,
the sum of Five Million and No/100 Dollars ($5,000,000.00) (the “Escrow Funds”),
to be held by Title Company in an interest bearing account in a bank or savings
and loan association whose deposits are insured by the Federal Deposit Insurance
Corporation or the Federal Savings and Loan Insurance Corporation (the
“Underwritten Bad Debt Escrow Account”) until March 31, 2021 (the “True-up
Date”). In the event the actual Bad Debt Expense of the Property (“Actual Bad
Debt”) measured from the Closing Date to the True-up Date is greater than the
Underwritten Bad Debt for the same period, an amount equal to the difference
between the Actual Bad Debt and the Underwritten Bad Debt for such period shall
be promptly disbursed to Purchaser out of the Underwritten Bad Debt Escrow
Account, with any remaining balance of the Escrow Funds disbursed to Seller. In
the event the Actual Bad Debt on the True-up Date is equal to or less than the
Underwritten Bad Debt on the True-up Date, the full amount of the Escrow Funds
shall be disbursed to Seller. Purchaser covenants and agrees (i) until the date
that is ninety (90) days after the True-up Date to use commercially reasonable
efforts, in accordance with its ordinary course billing practices, to pursue the
collection of the Bad Debt Expense after the Closing Date through the True-up
Date for all rent payments payable by tenants at any Property that remain unpaid
for more than sixty (60) days after the original payment due date, provided that
Purchaser shall have no obligation to commence litigation (including, without
limitation, any action for unlawful detainer or eviction proceeding) or engage a
collection agency to pursue the collection of such Bad Debt Expense and (ii) not
to waive or forgive the payment of any Bad Debt Expense as an inducement or
concession to any tenant to enter into a lease for any academic year subsequent
to the Academic Year. As used herein, “Bad Debt Expense” means, determined on a
portfolio wide basis, the amount of any rent payment payable by any tenant at
any Property is unpaid for more than thirty (30) days after the original payment
due date, provided that Bad Debt Expense shall include any rent that is payable
for the month of March 2021 and is unpaid as of the True-up Date.
9.22    Debt Financing Contingency. Seller and Purchaser hereby acknowledge that
a portion of the Allocated Purchase Price for the Tallahassee Property, the
College Station Property, the Lubbock Property, the Waco Property and the
Charlotte Property (collectively, the “Unencumbered Assets”) shall be paid by
one or more loans from Fannie Mae (collectively, the “Financing”) in an
amount(s) and on terms that are defined as follows: (i) a floating rate of
interest of LIBOR (or such replacement floating rate index generally used by
Fannie Mae in its floating rate commercial real estate loans) plus a maximum
acceptable spread of 275 basis points; (ii) intentionally omitted; (iii) total
minimum loan proceeds equal to $173,500,000.00; (iv) a minimum 4-year
interest-only period; (v) a seven or ten year term; (vi) no more than an
eighteen (18) month debt service reserve requirement; and (vii) reasonable and
standard loan covenants and event of default provisions customarily utilized by
Fannie Mae in their form of loan documents on the Effective Date across their
student housing loan portfolio with the following additional items: (a) the loan
documents shall impose no ongoing debt service or debt yield coverage
requirements (“Financial Covenants”) measured periodically during the loan term
that would require a prepayment of a portion of the loan or impose a cash
management regime in the event of noncompliance with such
40

--------------------------------------------------------------------------------



Financial Covenants, (b) the loan documents shall not include prohibitions on
partial releases of assets so long as Fannie Mae receives its customary release
price and the borrower thereunder otherwise complies with customary and
reasonable release requirements; and (c) the non-recourse carve outs (the loans
must be non-recourse) must be reasonably acceptable to Purchaser, Purchaser
agreeing that Section 3.02 of the Fannie Loan Agreement set forth on Exhibit
“DD” attached hereto and made a part hereof is acceptable to Purchaser with the
modifications thereto also set forth on Exhibit “DD” (collectively, the “Loan
Terms”). Purchaser shall submit a complete application package to Fannie Mae for
the Financing having a seven and ten year term with a 65% loan-to-value ratio
not later than ten (10) business days after the expiration of the Inspection
Period. In the event Fannie Mae does not issue to Purchaser a binding commitment
for the Financing containing all of the Loan Terms on or before September 18,
2020 (herein, the “Financing Contingency”, with the date of issuance of the
commitment being the “Financing Contingency Approval Date”), Purchaser shall
have the right at its sole election either to waive the Financing Contingency
and proceed with the purchase of the Property or, in the alternative, to
terminate this Agreement, whereupon the Earnest Money shall be promptly returned
to Purchaser and each of the parties hereto shall be relieved of all further
obligations hereunder, except for the Surviving Obligations. In the event the
foregoing loan commitment is issued as described above but prior to Closing is
terminated by the lender based on the existence of a fact or event that could,
in Lender’s sole judgment, reasonably be expected to adversely affect the value
or marketability of the Financing or the Unencumbered Assets or the eligibility
of the Financing for sale to Fannie Mae, then, notwithstanding anything
contained herein, for all purposes of this Agreement, the Financing Contingency
will be deemed to have not been satisfied by the Financing Contingency Approval
Date and Purchaser shall have the right to either waive the Financing
Contingency or terminate this Agreement as provided for above. Notwithstanding
the foregoing, to the extent the Financing offered to Purchaser in a commitment
contains the Loan Terms except that the interest rate spread is greater than 275
basis points (but in all events less than 375 basis points) and/or total loan
proceeds less than $173,500,000.00, then Seller shall have the right, at its
option, to require Purchaser to proceed to purchase the Unencumbered Assets at
an adjusted Purchase Price calculated by inserting the total loan proceeds and
spread offered in the commitment in the Excel model delivered to Seller
electronically on July 31, 2020, a snapshot of which is attached as Exhibit “V”
hereto and made a part hereof; provided, however, for purposes of calculating
the adjusted Purchase Price the commitment option (seven or ten year term) that
would result in the least amount of adjustment to the Purchase Price shall be
used.
9.23    Pre-Leasing Adjustments. Seller hereby acknowledges that the Purchase
Price agreed to by Purchaser under the terms of this Agreement is based upon on
the revenue assumptions for the Academic Year as shown in Exhibit “W” attached
hereto and made a part hereof, which assumes ten (10) months of remaining lease
term for the Leases measured from the Closing Date to August 1, 2021 and
underwritten rental income of $40,740,251.00, as such amount may be ratably
adjusted in the event this Agreement is terminated with respect to any
individual Property, for the Property for the Academic Year (the “Underwritten
Rental Income”), which Underwritten Rental Income shall be ratably adjusted in
the event (i) the Closing Date occurs after October 1, 2020 and (ii) this
Agreement is terminated with respect to any individual Property. Seller and
Purchaser agree to measure the actual rental income for the Property for the
Academic Year based on tenants under executed Leases (a) which have not been
purported to have been terminated by the tenant thereunder and pursuant to which
tenants have moved in their respective units, (b) where the applicable tenant
has paid the first month’s rent due under the applicable Lease and (c) that are
accompanied by either a fully executed guaranty or adequate proof of the
applicable tenant’s self-qualification and creditworthiness or other required
documentation to obtain lease approval in accordance with the Leasing Standards
(the “Actual Rental Income”) on the date that is five (5) business days prior to
the Closing Date (the “Rental True-Up Date”), and in the event the Actual Rental
Income is less than the Underwritten Rental Income, the Purchase Price shall be
lowered by an amount equal to the difference in the Actual Rental Income and the
Underwritten Rental Income.
9.24    Florida Disclosures.
41

--------------------------------------------------------------------------------



(a)    Section 404.056(5), Florida Statutes, requires the following notice to be
provided with respect to the contract for sale and purchase of any building:


RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.


(b)    ENERGY–EFFICIENCY RATING INFORMATION: Purchaser acknowledges that it has
received a copy of The Florida Building Energy–Efficiency Rating System Brochure
as provided by the State of Florida, Department of Community Affairs, as
required by Section 553.996, Florida Statutes.


9.25    Escrow. Seller and Purchaser agree to enter into an escrow agreement
(the “Escrow Agreement”) in the form attached to this Agreement as Exhibit “EE”
at Closing.
9.26    Roof Escrow. Seller acknowledges that roof repairs will be required at
the Tempe Property. Seller has agreed to be responsible for funding fifty
percent 50%) of the Roof Work Cost (as defined below) (“Seller’s Roof Share”) up
to $217,800 and shall deposit with Title Company at the Closing, pursuant to an
escrow agreement (the “Roof Escrow Agreement”) in the form attached to this
Agreement as Exhibit “FF”, the sum of Two Hundred Seventeen Thousand Eight
Hundred and No/100 Dollars ($217,800.00) (the “Roof Escrow Funds”) for Seller’s
Roof Share, to be held by Title Company in an interest bearing account in a bank
or savings and loan association whose deposits are insured by the Federal
Deposit Insurance Corporation or the Federal Savings and Loan Insurance
Corporation (the “Roof Escrow Account”) until the True-up Date. As used herein,
the “Roof Work Cost” shall mean the total cost incurred by and/or to be incurred
by Purchaser, under an executed contract to complete the recoating of the
existing roof at the Tempe Property to the Purchaser’s reasonable satisfaction.
On or before the True-up Date, once the Roof Work Cost is determined, in the
event that an amount equal to fifty percent (50%) of the cost for Roof Work Cost
is less than the amount of the Roof Escrow Funds, an amount equal to fifty
percent (50%) of the Roof Work Cost shall be promptly disbursed to Purchaser out
of the Roof Escrow Account and the remaining balance of the Roof Escrow Funds
will be disbursed to Seller. In the event that an amount equal to fifty percent
(50%) of the Roof Work Cost is equal to or greater than the amount of the Roof
Escrow Funds, then the full amount of the Roof Escrow Funds shall be disbursed
to Purchaser.




[SIGNATURES COMMENCE ON FOLLOWING PAGE]




42


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first written above.


SELLER:



PCC TALLAHASSEE, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary


PCC ORLANDO, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



Signature Page to Purchase and Sale Agreement - PAC Student Housing



--------------------------------------------------------------------------------



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary
                        


PCC COLLEGE STATION, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary




PCC LUBBOCK, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



Signature Page to Purchase and Sale Agreement - PAC Student Housing

--------------------------------------------------------------------------------



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary




PCC WACO, LLC, a Delaware
limited liability company


By: Haven Campus Communities Kennesaw Member, LLC, a Georgia limited liability
company, its sole Member and Manager


By: PCC Stadium Village, LLC, a Delaware limited liabiltiy company, its Manager


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary






PCC TEMPE, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited
Signature Page to Purchase and Sale Agreement - PAC Student Housing

--------------------------------------------------------------------------------



partnership, as sole member of the Board of Managers of PAC Carveout, LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary


HAVEN CAMPUS COMMUNITIES-KENNESAW, LLC, a Delaware
limited liability company


By: Haven Campus Communities Kennesaw Member, LLC, a Georgia limited liability
company, its sole Member and Manager


By: PCC Stadium Village, LLC, a Delaware limited liability company, its Manager


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary
                        


HAVEN CAMPUS COMMUNITIES-CHARLOTTE, LLC, a Georgia
limited liability company


By:    PAC Lending, LLC, a Delaware limited liability company, its
Signature Page to Purchase and Sale Agreement - PAC Student Housing

--------------------------------------------------------------------------------



Sole Member


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary






                        PURCHASER:


TPG REAL ESTATE PARTNERS INVESTMENTS, LLC, a Delaware limited liability company
    
                        
By: /s/ Matthew Coleman


Name: Matthew Coleman


Title: Vice President


























Signature Page to Purchase and Sale Agreement - PAC Student Housing


--------------------------------------------------------------------------------



JOINDER
PAC CARVEOUT, LLC, a Delaware limited liability company (“Joinder Party”) hereby
joins in the Purchase and Sale Agreement (the “Agreement”) to which this Joinder
is attached (and of which it forms a part) for the sole purpose of guaranteeing
the performance of the obligations and duties of Seller as set forth in Section
4.4(C), Section 5.12 and to the extent applicable, Section 6.5(o) of the
Agreement.
JOINDER PARTY:






                                PAC CARVEOUT, LLC,
                                a Delaware limited liability company




By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole Member of the Board of Managers of PAC Carveout,
LLC


By: Preferred Apartment Communities, Inc., a
        Maryland corporation, its General Partner


By: /s/ Jeffrey R. Sprain _______________________________
Jeffrey R. Sprain, Executive Vice
President, General Counsel and         Secretary    




The undersigned Escrow Agent hereby acknowledges receipt of the Earnest Money in
the amount of $10,000,000.00, and a fully executed copy of this Agreement, and
agrees to hold and dispose of the Earnest Money in accordance with the
provisions of this Agreement. Seller and Purchaser acknowledge and agree that
Section 6045(e) of the Internal Revenue Code of 1986 requires that notice of the
sale and purchase of the Property described in this Agreement be provided to the
Internal Revenue Service (“IRS”) by preparation of and filing with the IRS of
IRS Form 1099-S. Purchaser and Seller hereby authorize and direct the Escrow
Agent to prepare and file form 1099-S with respect to the transaction hereunder.
Seller and Purchaser agree to furnish and provide to the Escrow Agent all
information that the Escrow Agent may require for the Escrow Agent to (a) comply
with all instructions to IRS Form 1099-S in the preparation thereof, and (b)
prepare and timely file such form with the IRS.



--------------------------------------------------------------------------------









FIRST AMERICAN TITLE INSURANCE COMPANY


By: /s/ Frank Longobardi
                            
Name: Frank Longobardi
                            
Title: Underwriting Counsel




Date of Execution by Escrow Agent:
                            July 31, 2020







